CaSe:lS-l7064-JGR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Pagel Of46

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In rec Case No. 18-17064-JGR
Oswaldo Garcia-Torres and Laura P. Garcia Chapter 13
XxX-XX-0551 and xxx-Xx-5373,

Debtors

 

Carrington Mortgage Services, LLC, its
Successors and/or assigns
Movant,

VS.

Oswaldo Garcia-Torres and Laura P. Garcia

xxx-xx-0551 and XxX-Xx-5373;

and Adam M Goodman, Trustee,
Respondents.

 

 

MOTION FOR RELIEF FROM AUTOMATIC STAY

Car“rington Mortgage Services, LLC, its predecessors, successors and/or assigns, ("Movant"),
by and through its attorney, Christopher A. Young, respectfully moves that this Court, pursuant to 1 l
U.S.C. §362(d), enter Orders as more fully described below, granting relief from the Automatic Stay
provisions of 11 U.S.C. §362(d) and in support thereof states the following:

1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §157, and the
related procedural Orders entered by the United States District Court of Colorado.

2. On August 13 , 2018, the Debtors filed a petition for relief under 1 1 U.S.C. Chapter 13
of the United States Bankruptcy Code.

3 . The Debtors are indebted to Movant pursuant to a Promissory Note Secured by a Deed
of Trust, Which Was subsequently assigned to Movant.

4. The property identified under said documents from which Movant has a valid lien and
security interest is described as follows:

CaSe:lS-l7064-JGR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageZ Of46

LOT 11, BLOCK 19, NORTH GLENN SIXTEENTH FILING, COUNTY OF
ADAMS, STATE OF COLORADO

FOR TITLE REFERENCE, SEE DEED IN DOCUMENT #2010000059964

Also known as: 1280 Kennedy Drive, Northglenn, Colorado 80234.

5. Movant has a valid lien and security interest in said property as evidenced by copies
of the Promissory Note and properly recorded Deed of Trust attached hereto as Exhibits A and B.

6. Carrington Mortgage Services, LLC services the loan on the Property referenced in
this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the
Debtors obtain a discharge and a foreclosure action is commenced on the mortgaged property, the
foreclosure will be conducted in the name of Movant. Movant, directly or through an agent, has
possession of the promissory note. Movant will enforce the promissory note as transferee in
possession. Movant is the original mortgagee or beneficiary orthe assignee of the Deed of Trust.

7. The Debtors are currently in default under the terms of said documents and under the
terms of the Bankruptcy. The Debtors have not made the agreed upon payments for the months of
January 1, 2019 thru March 1, 2019 each in the amount of $1,603.13, plus attorney fees/costs of
$1,031.00. Debtors’ Plan, which required direct payments to Movant has not been confirmed A
payment history is attached hereto as Exhibit C and made a part hereof.

8. Movant requests that the automatic stay be terminated with respect to said property
for cause, including lack of adequate protection of Movant’s interest in said property.

9. F or the above and foregoing reasons, Movant asserts cause exists sufficient to waive
the requirement of Bankruptcy Rule 4001(a)(3), therefore allowing an Order to be effective upon this
Honorable Court’s signature.

10. On March 12, 2019, as evidenced by the Affidavit pursuant to the Service Member
Civil ReliefAct of 2003, Laura Robles of Prober & Raphael (Movant’s California Counsel), being
first duly sworn and over the age of 18, performed a search on the Department of Defense
Manpower Data Center (DMDC) information data banks. Said data banks did not possess any
information indicating that the Debtors are currently on active duty as to all branches of the
Military. A copy of the Military Status Report is attached hereto as Exhibit D.

WHEREFORE, the Movant prays:
That as provided under 11 U.S.C. §362(d), this Coult grant relief from the automatic stay
against the Respondent(s) to allow the Movant to foreclose on and/or take possession and control of

said property described above and pursue statutory and other available remedies.

F or an Order that, in addition to foreclosure, permits activity necessary to obtain possession
2

CaSe:lS-l7064-JGR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageS Of46

of said collateral; therefore, all communications sent by Movant in connection with proceeding
against the property including, but not limited to, notices required by state law and communications
to offer and provide information with regard to a potential Forbearance Agreement, Loan
Modification, Refinance Agreement, Loss Mitigation Agreement, or other Loan Workout, may be
sent directly to Debtors.

For such further relief as this Court deems appropriate

Date: March 20, 2019

 

Denver, CO 80218
Phone 303-333-1252
Fax 303-399-3 963
cyoung@cylgpc.com
Attorney for Movant
FHAC.241-6876.NF

 

 

 

CaSe:18-17064-JGR DOC#258 Filed:OS/ZO/J_Q Entered203/201915257238 Page4 Of46

Redacted ° Redacted

 

NOTE
SEI'TEMBER 3, 2i10
53an
1280 KIL‘NNEDY DRIVE, NORTHGI.¢ENN, CDLORADO 80234
l [Pxopeel.y Address]
1. PA_RTIES

"Borrower" means each person signing at the end of "Eiis Note, and the person's successors andassigns.
"Lendet" means UNIVERSAL LEND!NG CORPORA.'-I'ION and its successors and assigns.

2. BORRO“!ER'S PR.OMISE 'I’O PAY; IN`TERES‘I'

In return for a loan received ii:om Lender, Boc_cxower promises to pay the principal sum of TWO HUNDRED
FOUR THOUSAND ONE HUNDRED THIR’lY-SEVEN.AND 0'0/100¢|_|! Dol.lars (U.S.$Z(H,!_S'T.DO), plus interest, to
the order of Lendex. Interest will be charged on unpaid principal, from the date ofdisbursement ofthe loan
proceeds by Lender, at the rate of FOUR AND SEVBN-EIGHTHS percent (4.875||%) per yearnntil the hill amount
of'principal has been paid

3. PROMISE TO PAY SECUBED

Borrower_'s promise to pay is securedby a mortgages deed of'u:ust or similarseemity instrumentthat is dated
the same date as this Note and called the "Seeuril.y lustcmnent." The Secuti:ty lnstcument protects the Lender tom
losses which might result if Bonower defaults under this Note.

4. MANNER. OF PAYIVIENT

(A> lime

Borrower shall make a payment of prineipal and interest to Lender on the first day- of each month beginning en
NOVEMBER 1, 2010. Any principal and interest remaining on the first day of OC'TC|BER, 2040, will be due on that
date which is called the "Maauity Da ".

(B) l’lsee

payment shall he made at 6_775 EAST EVANS AVE;NUE, DENVER, CD 80224 or at such place as lender may
designate in writing by notice to Borrowen:.

(`C) Amo'nnt _

Baoh monthly payment of pi:lneipal and interest will be in the amount of U.S'_. $1,080.31. This amount will be
part of.a larger_momhly payment required by the Seeuxity lustmment, that shall be applied to principal, interest and
other items in the order desed.bed in the Seourity lnsn'ument.

(D) Allonge to this Note for payment adjustments

If an allonge providing for payth adjustments is executed by Bo:rrow'ec together with this Note, me covenants
of the allenge shall be incorporated into end shall ammd and'supplememt the covenants ofthis Note as ifthe allonge
were a `pm ofthis Note. [Cheek'appliea'ble box.]

l`l'l Gxaduated Payment-Allonge l'_`| Other [Speei§r]
El Cirowing Bquity Allon_ge

5. BORROWER'S RIGHT TO PRE-}.’AY

Bomower has the right to_pay the debt evidmeedbythis Note, in whole orinpart, widmar change orpenalty,
on the first day of any month Lendec shall merit prepayment en other days provided that Bo:rcowe¢: pays interest
on the mount prepaid fourthe remainder ofthexnenfh to the extent required by Lendea: and permitted lay-regulations
of the Seereeary. _If.'Borrower makes spatial prepayment there will be no changes inthe due date or in the amount
ofthemonthlypaymentunless Lender agrees in wdting_to those changes

6. BORR.OW.ER'S FAJLURE T.O P`AY

{A) Lal:e Cl\arge for Overdne _Paymems

It' Lmder has not received the full monthly payment required by the Seourity hishoment, as described in
Paragrsph 4(€) of this Note,- by the-end ofFIFTEEN calendar days ammepaymemis due, Lendermsy collect a
late charge in the amount ofFOURpecet-.nt ( 4.000 %) of the overdue mount of each payment

(B) Defalllf

l_f Borrower defaults by failing to pay in full any monday paym¢mt, thenLender may, except ss limitedby
regulations of the Seoreta:y in the ease of payment def`eult's, require immediate payment in full ofthe_prineipal
balance remaining due and all accrued interest Lendezrmay choose not to exercise this option without waiving its
rights in the event of any subsequent default la many circumstances regulations issued by the Secretar`y will limit
Lender's_ rights to require immediate payment in hall in the ease of payment defaults This Note does not authorize
acceleration when not permitted by HUD regulations As usedin this Note, "Seeretar.y" means the Sem:etacry of
Housing and Urban Developm'ent or his orhec designee.

GMD 0040 {1095) Ps,ge 1 of 2 FHAL!ullislate mind Rnh\ Note

EXHIBIT A

 

 

 

 

 

CaSe:18-17064-JGR DOC#'58 Filed:OS/ZO/J_Q Entered:OS/Z%Q 15257238 PageB Of46

s §

(C) Payment of Costs and Expenses

lf Lendcr has required immediate payment in full, ss desm`bed'above, Lendermay require Borrowcr to pay
costs and expenses including reasonable and customary a ' fees for enfordngihlc Note _to the extentnot
prohibited by applicable »law. Such fees and costs shall beer interest tom the date of disbursement at the elements
as the principal ofii:cis Note.

`7. WAIVERS

Bon:ow'cr md any other person who has obligations under this Note waive the rights ofpresentment and notice
of dishonor. °'Pre`scutment" means the right to require Lender 'to demand payment of moments dne. "Netlce of
dishoncr" means the right to require Lender to give notice to other persons that amounts due have not bem'paid.

8. GIV_ING OF NOTICES _ _

Unl'ess' applicable law requires s different method, any nance that must'be given to Borrower under this Note
will be given by delivering-it orby msilinigitby nrst class mail to Boc`rower` stthe property address.above' or at a
diHerent address if Borx_'ower has given Lenc_ler s notice of Borrower's different address

Any notice that must be given to Lender, under this Note willbe givenbyiirst classtle Lend_er atthe
address started in ParragmphA(B) or at a summit address ifBon,'oweris given snotice ofthat diHerent address

9. (_)BLIGATIONS OF PERSON_S UNDER THIS _ND'I'E

lf more than one person signs this Note, each personis fully snd.personany obligated to keep all ofthe promises
made in this Note, including the peomisetopsythefullamountowed. Anypenaomwhois aguaranoor, suretyo_r
endorser of this Note is also obligated to de these things A.n,y person who takes over these obligotions, including
the obligations of a guarantor, surety or endccser ofthis No`te, is else obligated to keep sll.ofthe promises made in
this Note. Lender may enforce its rights undm' dn`s Note against each person individually cr against all signatories
together. Any one person signing this Note may be required to pay all ofthe amounts owed mdertlds Note.

BY SIGNmG BELOW, Borcower accepts and agrees to the terms and covenants contained infliis Nots.

QU\AQ/ rs
! . ¢“1)

P)GARCIA

(S¢vl)

_ regan

    
 

    

`j, illl ,<» _,_ Note.Admlo 1 - v r
Lendlng C_‘brpors¢lon
`\\\\|ll|lt|¢; .
seems 00:;<»»,,
§%We" q?.e.k. °e'.oo ('f
§§ .;§,?~ 4,§¢~*.'&' ’»c

- })
-. "e-»'
§ ===

'SEAL?

 

e'|o.

` l
.': ‘:'-
.. .._
"~ =
= ..
': * .*:
.

z . ‘~

€o'.Lb§$os s~\"`

”llmmm\\"`

`=>,
"¢
4
ll

4@?

 

GMD coco (10`95) rage 2 ofz mrsanst le¢d ante mm

 

 

RT§:@§;$%§;§QH§§§§J°@§;:§§@§§§: liFé§§?>e?éoPBj 491§317@¢%‘610§/£¥/1§'15%°7:§§8iPBgB%°oi 46

 

(Tl‘r¢..

Reoordin_g Requested by
Ba_nk of America. N.A.
sane orAmeric,a. N.A REC°R°E° As RE°EWED ‘
1001 Liherty Aven`ue. Suite 675 5
Pittsburgh. PA 15222 J g g
_ f acf l .
we . t

 

Space Above for Reoonder's Use 5
LOAN MOD|FICAT|ON AGREEMENT

This Loan Modification Agreement (the "Agreement"), made on January 3, 2013
between LAURA P GARClA (the "Borrewer(s)") and Bani< of America. N.A., Original
Len'deri'Benetieiary Lender or Service_r {‘Lender"), amends and supplements that certain
(MortgagelDeed of Trust) (the "Seourity lnstrument") dated the 30th of Septen_iber.
2010 which covers the real and personal property described in the Seeurity instrument
and defined therein aetna 'Property' (See Exhlbit A for Legel Description if eppiioeble).
loeateci_at 1280 KE_N_NEDY DRIVE, NDRTHGLENN. CD 80234.

The real property described being set forth as foilows:
SAME AS ltd SAlD'SECURlTY iNSTRiJMENT

in consideration of the mutuai promises end agreements exchanged the parties hereto
agree to modify the Security instrument as follows: '

The fifth [and sixth] sentence[s] ofthe first paragraph of the Securit_y instrument is[are]
hereby amended to read in lt`s[their] entirety as foilows:

Borrewer owes t.ender'v the principal sum of two hundred four thousand four hundred
sixty~s'ix and 43}100, (UiS. Doi|_ars) ($204.466;43). This debt is evidenced by _Borrower's
note dated the same date as the Seeu'rity lnstrument. as amended end restated as of
the date herewith (“Note"), which provides for monthly payments, with the full debt, if
not paid earlier, due and payable on Janue_ry i, 2043. The Borrower[s] shall comply-with
all other covenants agreements'end requirements of the 'Security instrument Nothing
in this Agreement shall be understood or construed to be a satisfaction or release in
whole or in part of the Security instrument E)'ioept as otherwise specifically provided in
this Agreement, the _Sepurity instrument shall remain unchanged, and the Borrower[s]
end Bank of Amerioo, N.A. shall be bound by, and compiy with all of the terms end
provisions thereof, as amended by this Agreementi and the Security' instrument shall

some enemies neconome or-:Pr

ervin or menrcnrnAMouA removes

1001 mann Ave sorts ore rb
P\rrseuneu, n 15222 ?`

‘l'rms# 0

REU§§§§§j§g§°,pl§z§-§§§§;Y§g#§§z§gi§i:§%[§§e?zto£§‘ ‘Si§r?r§r§i§‘io§/z%i§ '1§3‘?:§§1°?5£‘§@ '7"%1‘ 46

Page

 

remain in full force and effeet and shall continue to be a nrst iien on the
above-described property. Al| capitalized terms net defined herein shall have the same
meanings as set forth in the Socuriiy instrument

- ~.
81 ED AND ACCEF'TED H|S bhd DAY OF - ' b

B`t ‘ n di

 

 

 

 

 

 

 

(ALL SiGNATURES MUST BE ACKNOWLEDGED)

§ i\iii)mrio n -ur)f . eier
Sta of .Countyof On tltis____mday

of ?_ before me the undersigned a Notary Ptibi_ic in and for said State.

 

 

pe naliy' app erect LAURA P GARCIA known to me.. or proved to me on the basis of
satisfactory ev dance to be the person(s) whose nar_ne(s) is!are subscribed to the

foregoi l ment end acknowledged '

that _ ` . executed the same.

wiin - ss n_ry_ h " journal seat

‘ " . ‘ _ .£&";___`Notary Sionature

Notery Pubiie' Printed Neme' Place Seei Here
Notary Pubii¢: Commission Expiret_ion Dete

     
 

 

 

WDGGWLnModAgme Page20f4 Red acted

RE°E§§§§V§§E§£G§§§Y§;Y§§#§§§:Y€Q°@MHY 4géHFerB’dio§/Mle'l€%"?:§§P‘l$&ije§°oi 46

Page

 

 

 

------ .. --»------,._ -. ~-» - nn w ,' ~ rum-_- ,- -u~-~¢u»nw-¢~ .'-"-w” ----¢

As evidenced by their signatures beiow, the Co-Owner(s`) consent to this Modifioetion of
the Mortglege.

CQ-OWNER(S)
Date:

 

Co-Owner(e) §ignature

 

co'-owner(s) Name .(iyped or prinied) "
s'rA'rE oF
couNrY.oF

 

 

On before me,

 

Notary Public, personally appeared
personally known to me (or proved to me on the basis of satisfactory evidenoe) to be
the person(s) whose name(s) |elare subscribed to the within instrument and
acknowledged to me that helshelthey executed the same in hislherltheir authorized
capecity(ies), and that by hielher/their signatures(e) on the instrument the person(s). or
entity upon behalf of which the person(s) acted, executed the instrument

WlTNESS my hand and official seai.

 

Noiary Signature

 

Notary Public Printed Narne Place Seel Here

 

Notei_y Publlc Commission Expiretion Data

 

meeovl_nuoengm Pag¢a¢>ra Redacted

Pagc:§"é §§NL§,§Y§§:J§?§A@§#§§§°W?Q°@S?§OHY 49§3?@£’6!0§/£?71§'1§’:%9: §§PEP'S§@§°Q]‘ 46

 

DD NDT WRl-TE BELOW THIS LlNE `
THIS SECTlON iS FOR lNTERNAL Bat'tk of America, N.A. USE ONLY

 

Bank or Ameri
Servicing, LP

itself or as successor by merge-rio BAC Hor'ne Lelns

  
  
 

nt israr\rit:le,sw LLC, its attorney in fact

}/@,a °“f°°= rea -1 11013

»_¢

i`hUaCal'hml€ \
Tltie : lsstsl‘lt`t'_rsmallttr

Narne:

Speoe below this line for Acknowtedgement}

  
 
   

STATE OF_ , '
..;1'3 till"!‘}'}"l'

COU OF
On l § Whiotary Publlc. personally

appeared @Yb$l\€'

personain known to me {or proved to me on the basis ot satisfactory evidence) to be
- ' ~ 4 name(_s) islere subscribed to the within instrument and
' acknowledged to me ~ helsherthey executed the same in hisiher/their authorized
- " ies) end that b islherrtheir signatures (s) on the instrument the person(s) or
_-n behalf of wni ~\ the person(s) acted_', executed the instrument

 

       
  
  
  

- sea|.

Notary Signature

 

Notery Pubiio Printed Name Pleoe Seai Here
Notary Public Commission Expiretion Date

 

     

…Losrn"

My Comm. Expires Dooernber 27. 2015

same mm Redected

§§ TSI§>§E£LYJ€§§§§?$;Y§;#§§£:W§B§Y%/TB = ‘%‘n§§ré°ii‘:os'izi%i"l§ 15?€?:%1°?*`£6%1'"6 of 46

 

Exhibit “A"

Legal Desr:ription

LOT` I|, BLOCK Ml! GLENN SIXTISNT" Fll.»_lm» OOUN'|‘Y OF
MMMB. S’\"ATE 0¥ D¢).

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Pagell Of46

This Document Prepared By:

BRANDY MANGALINDAN

CARRINGTON MORTGAGE SERVICES, LLC
CARRINGTON DOCUMENT SERVICES
ANAHE!M, CA 92806

1-866-874-5860

When Rocorcled Mail To:

CARRINGTON MORTGAGE SERVICES, LLC
CARRINGTON DOCUMENT SERV‘ICES

1600 SOUTH DOUGLASS ROAD, SUITE 200A
ANAHEIM, CA 91806

Tax/Paml #= _
[Space Above This Line for Reco\'ding Data]
Original Principa| Amoont: 3204,137.00 FHAIVAIRHS Case No:

   

Unpaid Principal Amount: $190,706.28
New Principal Amount: $217,599.52
New Money (Cap): $26,893.24

Lohn No:

  

LOAN MODIFICATION AGREEMENT O)EED OF TRUST)

This Loan Modjf]cation Agreement (“Agr¢emcnt"), made this 1511-l day of FEBRUARY, 2018,
between LAURA P GARCIA AND, OSWALDO GARC!A (“Borrower” , whose addrws is 1280
KENNEDY DR!VE, NORTH GLENN, COLORADO 80234 and CARRINGTON MORTGAGE
SERVICES, LLC AS SERVICER AND AUTHORIZED AGENT OF BANK OF AMERICA, N.A
(“Lender"), whose address is 1600 SOUTH DOUGLASS ROAD, SUITE 200A, ANA}IEIM, CA 92806
amends and supplements (1) the Mortgage, Deed of 'D'ust or Security Deed (the “Security Instrument”), dated
SEPTEMBER 3, 2010 and recorded on SEPTEMBER 8, 2010 in lNSTRUMENT NO. 2010000059964,
ADAMS COUNTY, COLORADO, and (2) the Note, in the original principal amount of U.S. $204,137.00,
bearing the same date as, and secured by, the Security Instrument, which covers the real and personal
property described in the Security Insn'ument and defined therein as the "Pmperty,“ located at
1280 KENNEDY DRIVE, NORTH GLENN, COLORADO 80234

comm custom mm Modin¢arion Agr¢=mm 11222017_307 Reda Cted -

Page i

.~~.....1.,-»..1~.-1-.,~A ~

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PagelZ Oi46

the real property described is located in ADAMS COUNT¥, COLORADO and being set forth as follows:

THE LAND REFERRED TO lN THIS DOCUMENT IS SITUATED IN THE STA'I'E OF COLORADO,
COUNTY OF ADAMS, CITY OF NORTH GLENN, AND DESCRIBEDAS FOLLOWS:

LOT 11, BLOCK 19, NORTH GLENN SIXTEENTH FILING, COUNTY OF ADAMS, STATE OF
COLORADO.

In consideration of the mutual promises and agreements exchanged, the parties hereto agree as foilows
(notwithstanding anything to the contrary contained in the Note or Security lnstrument):

l. As oi", MARCI-l l, 2018 the amount payable under the Note and the Security lnstrument (the “Unpaid
Principal Balance”) is U.S. 5217,599.52, consisting of the amount(s) loaned to Borrower by Lender, plus
capitalized interest in the amount of U.S. $26,893.24 and other amounts capitalized which is limited to
escrows and any legal fees and related foreclosure costs that may have been accrued for work completed

2. Borrower promises to pay the Unpaid Principal Balance, plus interest, to the order of Lender. Interest will
be charged on the Unpaid Principal Balance at the yearly rate of 4.2500%, from MARCH 1, 2018. The
yearly rate of4.2500% will remain in effect until principal and interest are paid in fnll.

Borrower promises to make the total modified monthly mortgage payment of U.S. $1,596.95, beginning on
the IST day of APRIL, 2018, and continuing thereafter on the same day of each succeeding month until
principal and interest are paid in full. Borrower’s payment consists of payments for principal and interest of
U.S. $1,070.46, plus payments for property taxes, hazard insurance, and any other permissible escrow items
of US $526.49. Borrower understands that the modified monthly mortgage payment is subject to change if
there is an increase or decrease in property taxes, insurance, or any other permissible escrow items. lf on
MARCH 1, 2048 (the “Maturity Date"), Borrower still owes amounts under the Note and the Security
lnstrument, as amended by this Agreement, Borrower will pay these amounts in full on the Maturity Date.

3. if ail or any part of the Property or any interest in it is sold or transferred (or if a beneficial interest in the
Borrower is sold or transferred and the Borrower is not a natural person) without the Lender's prior written
ccnsent, the Lender may require immediate payment in full of all sums secured by this Security Instrument.

li" the Lender exercises this option, the Lender shall give the Borrower notice of accelerationl The notice
shall provide a period of not less than 30 days from the date the notice is delivered or mailed within which
the Borrower must pay all sums secured by this Security Instrument. Ifthc Borrower fails to pay these sums
prior to the expiration of this period, the Lender may invoke any remedies permitted by this Seeurity
lnstrument without further notice or demand on the Borrower.

4. The Borrower also will comply with all other covenants, agreements, and requiremth of the Security
Instrument, including without |imitation, the Borrower's covenants and agreements to make all payments of
taxes, insurance premiums, assessments escrow items, impounds, and all other payments that the Borrower
is obligated to make under the Security Instrument; however, the following terms and provisions are forever
cancelled, null and void, as of the date specified in Paragraph No. l above:

(a) ail terms and provisions of the Note and Seeurity Instrument (if any) providing for, implementing, or
relating to, any change or adjustment in the rate of interest payable under the Note; and

(b) all terms and provisions of any adjustable late rider, or other instrument or document that is affixed
to, wholly or partially incorporated into, or is part of, the Note or Security lnstrurnent and that
contains any such terms and provisions as those referred to in (a) above

Carrington Custcm Loan Mcditieation Agreement 11222017__307 Re d a Cte d _

Page 2

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PagelS Of46

5. lt" the Borrower is currently subject to the protections of any automatic stay in bankruptcy, or have

obtained a discharge in bankruptcy proceeding without reaftirming the mortgage loan debt, nothing
in this Agreement or any other document executed in connection with this Agreement shall be
construed as an attempt by Leudcr to impose personal liability under the Note and Deed of
'l`rusthortgoge and Promissory Note/Subordlnata Mortgage. ln such case, this Agreement is entered
into in the ordinary course of business between the bender and the Borrower in lieu of pursuit of in
rem relief to enforce the lien. Tbis Agreement does not revive the Borrower’s personal liability under
the Note and Deed of Trust/Mortgage and I*romisaory Noate!Subordinate Mortgage, nor is it an
attempt to collect, recover or offset any such debt as a personal liability of Borrower under the Note
and Deed of 'It'ust/Mortgage and Subordinate NoteJMortgnge.

. Nothing in this Agreement shall be understood or construed to be a satisfaction or release in whole or in
part of the Note and Sectn'ity Instrument. Except as otherwise specifically provided in this Agreement, the
Note and Security Instrument will remain unchanged, and Borrower and Lender will be bound by, and
comply with, all ofthe terms and provisions thereot`, as amended by this Agreement.

. Borrower agrees to make and execute other documents or papers as may be necessary to effectuate the
terms and conditions of this Agreement which, if approved and accepted by Lender, shall bind and inure to
the heirs, executors, administrators and assigns of the Borrower.

. Borrower agrees that any costs, fees auditor expenses incurred in connection with servicing the loan that
may be legally charged to the account, but have not been charged to the account as of the Moditication
Effective Date, may be charged to the account at a later date and shall be the Borrower's responsibility to
pay in full For example, if the loan is in foreclosure there may be foreclosure fees and costs that have been
incurred but not yet assessed to the account as of the date the Modiiication Eti`cctive Date; Borrower will
remain liable for any such ccsts, fees and]or expenses

carrington custom man Modinca¢ion Ag¢an¢m 11222011__301 Red acted _
Page 3

v »__ ._.._.,_........._.__.

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Pagel4 Of46

In Wimess hereof, I have ex " reement. "
$%CIK>M§?…V 9 ¢19)11\¢¢` wu
UWM ’2~2/~/&’

 

 

 

 

 

Borrowef:"dswALDo GARCIA nam
Borrower: mm*__l_)-a_te
Borrower: ___D§;'
Borrower: “____l'i;t“e*
Bon'ower: _~_____D_at;

[Spaoe Below 'l`his Line for Acknowledgments]
BORROWER ACKNOWLEDGMENT
STATE OF COLORADO )

) ss.
coUNTY 01= 23#§,¢ m )
The Foregoing instrument was acknowledged before me this gi day of ,
20 fg by LAURA P G.ARCBa OSWALDO GARCIA.

¢.//!/S//

 

     

 

 
     
    

Notnry PubTic
Print Name ._____.__LL/MM.___L=¢_'M_______
My commission expircs: M? YUAN |,|u
arm Puauc
~ sure ol= common
m many m a summons
loan emma mch oa
common custom Loan Madio¢aum Agreemem 11222017_30? Red 3 Ct€d -

Page4

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PagelB Of46

ln Wimess Whereof, the Lender has executed this Agreement,

CARRINGTON MORTGAGE SERVICES, LLC AS SERVICER AND AUTHORIZED AGENT OF
BANK OF AMERICA, N.A

A// _ZLZ_M__
By$%vhglo;\. Dlrectcr Specla| Servlclng (P,rim named Dax°
For common Mongogo somooo. LLc Aconill}li)mt

[Space Below This Line for Aoknowledgments]

 

LENDER ACKNOWLEDGMENT

 

 

A notary public or other officer completing this certificate veriies only the identity of the individual who
Signed the document to which this certificate is attached, and not the truthfulness, accuraoy, or Validity of that
document

 

 

St'atc of California ]
County of f 2a M§g €/ )

On 52/ H‘ f g before me Luz E. HU€\’ta Notary Public,
personally appeared § f g §+"g id § m§©v~l , the D"\ flee mix , who
proved to me on the basis of satisfactory eviden to be the person®'whose namd.e) islam subscribed to the
within instrument and acknowledged to me that heighth executed the same in his/lwrffh»lfauthorized

capacity(io§)“,' and that by his/hsdtheit’signature,(p)'on the instrument the personQ:-); or the entity upon behalf of
which the person(§)a'cted, executed the insh'ument.

 

I certify under PENALTY OF PERJURY under the laws of the Statc of California that the foregoing paragraph
is true and correct.

 

   
   
 

  

f ' w E.“HlmntA` w
Notary Pub|lc ~ Calilomia
Orange chnty §

` commission #2159191 3
M Comm. Explres Jul 4, 2020 g
vw

  

covington custom Looo Mooifioon'oo Agroomoo¢ x 122201'1_307 R€ d 3 Cte d -

Page 5

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Pagel€ Of46

Date: FEBRU i`
Loan Number
Lender: CARRINGTON MORTGAGE SERVICES, LLC AS SERVICER AND AUTHORIZED AGENT

OF BANK OF AMERICA, N.A
Borrower: LAURA P GARCIA, OSWALDO GARCIA
Property Address: 1290 KENNEDY DRIVE, NORTH GLENN, COLORADO 80234

NOTICE OF NO ORAL AGREEMENTS

THIS W`RI'ITEN LOAN AGREEMENT REPRES_ENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

'l`HERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

Receipl of Notiee. The undersigned hereby admit to having each received and read a copy of this Notice on or
before execution of the Loan Agreement. "Loan Agreement" means one or more promises, promissory notes,
agreements, undemkings, security agreements, deeds of trust or other documents, or commitments, or any
combination of those actions or documents, pursuant to which a financial institution loans or delays repayment of or
agrees to loan delay repayment of money oods or any other thing of value or to otherwise extend credit or make

 

 

    

 

 

 

 

 

a iinanclal ac co odation. Q
S- /1/;1/~& »'" _Qie_\l\é<
Borr-'iver: L - Date
2 ~ 2 /-.. / y

Date
Borrower: Date
Borrower: Date
Borrower: Date
Borrower: Date
carrington custom Loan ModinoniooAgroomom11222017__307 RedaCt€Ci _

Page6

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Pagel? Of46

Date: FEBRUARY 15 2018

Loan Number_

Lender: CARRINGTON MORTGAGE SERVICES, LLC AS SERVICER AND AUTHORIZED AGENT
OF BANK OF AMERICA, N.A

Borrower: LAURA P GARCIA, OSWALDO GARCIA
Property Address: 1280 KENNEDY DRIVE, NORTH GLENN, COLORADO 80234

ERRORS AND OMISSIONS COMPLIANCE AGREEMENT

In consideration of CARRINGTON MORTGAGE SERVICES, LLC AS SERVICER AND
AUTHORIZED AGENT OF BANK OF AMERICA, N.A

(the "Lender") agreeing to modify the referenced loan (the "Loan') to the Borrower, the Borrower agrees that if
requested by the Lendcr, the Borrower will correct, or cooperate in the correction of, any clerical errors made in any
document or agreement entered into in connection with the modification of the Loan, if deemed necessary or
desirable in the reasonable discretion of the l.ender, to enable Lender to sell, convey, seek guaranty or market the
Loan lo any cntity, including without limitation, the cheral National Mortgage Association, the cheral Home Loan
Mortgage Corporation, the Govemmcnt National Mortgage Association, the Fedeml Housing Authority, the
Department ofVetcrans Affairs or any municipal bond authority

The Borrower agrees to comply with all such requests made by the Lender within 30 days of receipt of written
request from the Lender. Borrower agrees to assume all costs that may be incurred by the Lender, including without
iimitation, actual expenses, legal fees and marketing losses, as a result of the Borrower's failure to comply with all
such requests within such 30 day time period .

The Borrower makes this agreement in order to assure that the documents and agreements executed in connection
with the modification of the Lo v{ill conform to and be acceptable in the marketplace in the event thc Loan is
’ or keved by the Lender.

- ' ale\i\t

‘“’7 Dote

  
 
  

 

W 2“2/:/`
note

BorroM: OSWALDO GARCIA

 

 

 

 

Borrower: Date
Borrower: Datc
Borrower: Datc
Borrower: ' Data
Csrrington Custom Loan Modifioation Agreement l l 222017__307 Re d a Cted -

Page 7

»._.......»..MM ,e,.._.

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Pagel$ Of46

CAER'INGT"QN

"i‘)`o'tr`t`i`;x`£`ri sir `§'t`»‘.'ii_'vli`vii:§ _ Anaheim. CA 92803

 

D-ear Mortgagor[s]

Carrington Mortgage Scrvices, LLC {CMS] requires that you complete this Name Affidavit if your name has been
changed since the origination of your mortgage and/or does not match the name as it appears directly
below and Within the enclosed Documcnts.

A Name Aitidavit ls also referred to as:
Also Known As Cet‘tiiicate / AKA Statement - To show variations of your name used to execute other documents
Now Known As Ccrtilication / NKA Statement - 'I`o show a change in na;m/e due to marriage r divorce

.»"

 

OSWALDO GARC|A

 

THIS lS 'I'O CERTlFY ’I'liAT MY/UUR LEGAL SlGNATURE[S] IS/ARE WRi'l`TEN AND TYPED BELOW. This signature must
exactly match signatures on all Documents.

I, DSWALDO GARCIA certify that l am also known as:.

 

 

 

 

56 t '
Print Name (Varlatlon] lSzn/npie Slgnature (Variation)
Print Name [Variatlon] Sample Signature (Variatlon]
sTATE or g wm

couN'rY _ul&&:mo\____

Subscrtbed and sworn to before me on .Z kin

a

'.7/0(
15

 

personally known to me or proved to me on the basis of satisfactory evidence to be

the person who appeared before me.

/'

Notary ublic Signatm";

 

Commisslon No: 9 01 dr 40 0 360 \:’

 

Commisslon Expiration: /HG¢/r/i 013 %/? ..,__

m _

 

,_....1..,.`...-“.~4 ..c, -i»_.

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PagelQ Of46

Borrower: ClA, OSWALDO GARCIA

Addrcss: 1280 KENNEDY DRIVE, NCRTH` GLENN, COLORADO 80234

Colorado
Notice to Cosigner
You agree w pay the debt identified below although you may not pensonally reo¢iv¢ any goods, servicw or money.
You may be sued for payment although the person who receives the goods, services or money is able to pay. This
notice is not the contract that obligates you to pay the debt. Read the contract for the exact terms of your obligation
IDENTH~’ICATION OF DEBT YOU MAY HAVE TO PAY

(Name of Debtor)

CARRINGTON MORTGAGE SERV{CES, LLC AS SERVICER AND AUTHORIZED AGENT OF BANK
CF AMERICA, N. A

 

 

 

 

FEBRUARY 15, 2018
l,oa.».> MD&*'F*W|¢W Af{@;@€mefi'él)efd o '
(Kind`$fDebt)
By signing below, you acknowledge receiving a copy of this Notice.
L ..
/L Lv\.£. Q ;;{w-s-»Z \.91\\& B,/%. »?‘l/ ’J’
/ Bo [¢r)RA Date` ormwcr Date
P GARCIA OSWALDO GARC!A

Redacted _

CaSe:18-17064-JGR DOC#258 Filed:OS/ZO/J_Q

This Document Prepared By:
Brandy Mangaiindan

Carrington Mortgage Services, LLC
Carr|ngton Document Services
Anaheim, CA 92806

Recording Requested By and Return To:
Carrington Mortga@e Services, LLC
Canington Document Services

1600 South Douglass Road, Suite ZOOA
Anaheim, CA 92806

Loan No:
Case No:
Tax/Pa

ASSUMPT|ON AND MODIF|CAT|ON AGREEMENT

This ASSUMPT|ON AND MOD|F|CAT!ON AGREEMENT (the 'Agreement”) is made this, 15TH day
ot FEBRUARY, 2018 (the "Effective Date'), by and between CARR|NGTON MORTGAGE
SERV|CES, LLC AS SERV|CER AND AUTHOR|ZED AGENT OF BANK OF AMERICA, N.A,
acting on behalf of the owner of the Note, (the 'Lender') and GSWALDO GARC!A (the “New Co-
Borrower") and LAURA P GARCIA {the "Origtna| Borrowel“’) (co|lectivety, the ‘Parties'). This
Agreement amends and supplements as set forth below, the Note made by LAURA F GARCIA, the
Origlnal Bonower, dated SEPTEMBER 3, 2010 in the original pnnoipai sum of $204,137.00 (the
"Note") and the Morigage or Deed of Trusi (the "Security |nstrument'), which was entered into as security
for the Note, which was recorded in the Ofticia| Reoords of ADAMS CDUNTY, COLORADO, on
SEPTEMBER 8, 2010 as lNSTRUMENT NO. 2010000059964, BOOK: Ni’A, PAGE: NIA, and
which encumbers the real and personal property described' in the Security |nstrument (defined in the

Security lnstrument as the "Property'), known as
1280 KENNEDY DR|VE, NORTH GLENN, COLORADO 80234

Attaohed hereto is the legal description as Exhibit A and incorporated hereln.

Page 1 of 6

Entered:03/20/19 15:57:38 PageZO of 46

,¢.~ .... .¢‘.<..,.._...._.........,._......._..___._..__ .

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageZl Of46

WlTN§S§ETH:

WHEREAS, Lender is the hoider, or is acting on behalfo the owner of the Note and Secudty
instrument and subsequent modifications thereof, if any (co||ectively, the "Loan Documents”).

WHEREAS, Original Borrower will remain liable under the Note and Mortgage, as same may
be modified, and will be allowed to convey an interest in the Property to _New Co-Borrower.

WHEREAS, New Co-Bonower represents it has reviewed the terms of the Loan _Documents,
and it is eligible to assume and perform all of the agreements covenants and conditions of the
Note. Security instrument and other Loan Documents as same may be modiiied.

NOW, THEREFORE, in consideration of the mutual promises of the Parties hereto and other
good and valuable considerationl the receipt of which is hereby acknowledged the Parties do
ereby covenant and agree as foflows:

1. Consent to Conve a oe. Lender hereby consents to and/or ratifies the transfer of an interest
in ihe Property to hew Co-Borrower but the Lender expressly reserves the right to withhold
iésocoonsegt to any future sale or transfer of the Property as provided for in the Loan

Umefl .

2. As_s_um'on and Mocification. N_ew Co~Bonourer hereby assumes all obli ions under the Loan
Docmenb, and agrees to perform all covenants oonditions, duties a obligations contained
therein, and agrees to pay the Note as same may be modified and the obligations evidenced
thereby in a prompt and timely manner in accordance with the terms thereof.. Origina|
l|§eorronéc_ef[eascknowtedges and agrees that he or she remains liable on the Note as same may

mo rr .

3. R_ep_r@fo| gions and Warranlies. New Co-Borrower and Original Borrower represent and warrant
as ows:

i. New Co-Borrower and Ortgina| Borrower currently occupy and will continue to occupy the
Property as the primary residence

ii. New Co-Borrower end Origina| Borrower have no defenses or rights of set-off against
Lender or against the payment collection or enforcement of the indebtedness evidenced
by the Loan Doo.rments and owed to Lender.

ih. No action has been brought or threatened that would in anyway interfere with the right of
New Co-Bonower and Origina| Bomower to execute this Agreement and perform ali of the
Originai Borrower’s and/or New Co-Borrower's obligations contained hereinl in the Note,
in the Security |nstnrment, or in any other Loan Dccuments as same may be modified

iv. Atl financial statements provided to Lender. |f any, of New Co-Borroner and Original
Borrouer, are ime and correct in all res , fairly present the respective financid
conditions of the subjects thereof, as of respective dates thereof and no material
adverse change has occurred that affect New Co~Borrower's or Origlnal Borrower's ability
to repay the indebtedness evidenced by the Note and secured by the Mortgage, as same

may be modified.

4r Mocifioation § reement, The New CcBorrower and Original Borrower acknowledge and agree to
Page 2 of 6

 

CaSe:lS-l7064-.]GR DOC#258 l:i|€d:O?>/ZO/f|_$?l Entered203/20/1915257238 PageZZ Of46

the terms set forth in the Mcdt"ication Agreement attached hereto as Exhibit B and incorporated
herein Except as modified by this Agreement, all the provistons of the Note, Security
instrument or any other Loan Documents are and shall remain in full force and effect and she i
be performed by the New Co-Borrower and Originai Borrower.

5. Th|s Agreement shall be binding upon and inure to the benefit of the Parties hereto, their
legal representativesl heirs, administratorsl executors, successors and assigns

6. This Agreement shall be governed interpreted and construed by the law'of the state in which the
premises are located

|N WiTNESS WHEREOF, the undersigned Parties have executed this Assum pilon and Modification
Agreement as of the Effective Dale.

Iri Witncss Vereof, I have cxeo\t© nentb

  

 

 

¢.
x vw"""“'

 

Bone'wer: osWAl.Do GARC!A - nasa

V_ [Spacs Below 'Ilris Line for Acluw\vledgments]
BORRO“TR ACMDMDGMNT

sTATE b1= coLoRADo)

) ss.
coUNTY 01= ,2§;1’52 O"tw\ 3
'Ihe Foreg,oing instriunent was acknowledged before me this 'l Z day of F gilliam/4 g ,

20 if b‘yLAU GARCI OS\V DO GAR

.&/”W//

Notary blic

Prwanme flaum L.;'g: `
My commission oxpi'res: _Mm…?

 

YUAN LiU
NDTARV FUBL|C
STATE OF COLDRADC
NQTARV lD il 201840086|)5
MY 0 lSBlDN EXP|R MARCH 2019

Page 3 of 6

M~._..M_.._.~,.…,H ., 1 1 .-.. .

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageZS Of46

In Wimess Whereoi`, the Lender lies executed this Agreement.

CARRING'I`ON MORTGAGE SERVICES, LLC AS SERV[CERAND AUTHORIZED A~GEN'I OF
BANK OF AMERICA, N.A.

y;;,... ,¢.’/~ v z-;é,L-y ,
BY monitored cream special servicing (P_fm‘f mims) Daie
For Carrlngton Mortgaga Sarvills, LLC Attom§iii&oi

[Space Below This Line for Acl:ncwledgments]

 

 

LENDER ACKNOWLEDGMENT

 

A notary public or other:fiioer completing this certificate verifies only the identity of the individual who
signed the document to which this certificate is attached, and not the truthfulness accm'acy, or validity of that
document

Strite ofCalit`onria )
County of d ,§ Q¢Qt\‘),§ C.-- )

 

 

011 z *'w ' S_g befo e me 1112 E. Hl.lerta Nolary Ptlblic,
personally appeared :, iep ‘l‘\ »\s CO\\L».§§M . the "'Di g £¢';@£ ,who
proved to me on the basis of satisfactory evidence to be the person(s}whose name(s)»isriarc subscribed to the
within instrument and uclaiowledged to me that kaisha/they executed the same in iris!hesftheir authorized
capacity(iesj, and that by his/laes/the‘i‘r signnttire(s}'dn the instrument the person(s);' or the entity upon behalf of
which the person(s)'acted. executed the instrument

I certify linder PENALTY 013 PER.JURY under the laws cf the State of Calit`ornia that tire foregoing paragraph
is true and correct

 

 
 
 
 

    

i.uz r. norma '
Notary Pubiic - Oalilomla
Orange Ccimiy §
Commission # 2159191 3

§ \. . /
ly l lily Comi'n. Exg|res Jirl 4. 202d E

Page 4 of 6

14 ~.:-- .-m~.m_._.._~

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageZ4 Of46

COMPL|ANCE
AGREEMENT

|n consideration of CARR|NGTON MORTGAGE SERV|CES, LLC AS SERV|CER AND
AUTHOR|ZED AGENT OF BANK OF AMERICA, N.A., ("Lender") allowing the transfer of
the property located at 1280 KENNED¥ DR|VE, NORTH GLENN, COLORADO 80234 and
the assumption by the undersigned of the referenced loan (the "Loan"), the
undersigned agree, upon request of Lencler or upon request of any person acting
on behalf of Lender, to fully cooperate with Lencler or such person to correct any
inaccurate term or provision of, mistake inl or omission from any document
associated with the original closing or with the assumption of the Loan. The
undersigned further agree to execute such documents or take such action as
Lender or such person acting on behalf of Lender reasonably may deem
necessary (lnc|udlng without limitation the correction _of any such inaccuracy,
mistake, or omission) as will enable Lencler to se|l, convey, seek guaranty, or
market the Loan to any entity, including without limitation an investor, the Federa|
Nationa| Mortgage Association, the Government National Mortgage Associatlon,
the Federal Home Loan Mortgage Corporation, the Deparlment of Housing and
Urban Deveiopment, the United States Department of Agricu|ture, the Department
of Vetetans Affairs, or any bonding authority.

The undersigned further agree to comply with any such request within a reasonable period of
time as specified by Lencler or by such person acting on behalf of Lencler and to comply
individually or jolntly. Fai|ure to comply shall constitute default under the Note and Seourity
instrument that evidence and secure the Loan, and Lencler may pursue its available remedies

The rights and powers of Lencler under this Complianoe Agreement shall inure to the benelit of
any subsequent holder of said Note and Secun'ty instrument

B¥ SiGNlNG BELOW THE UNDERSIGNED ACKNOWLEDGE THAT EACH FULLY UNDERSTANDS
TH|S COMFLIANCE AGREEMENT DR CTHERWlSE HAS SDUGHT THE ADVICE OF COUNSEL.

Date:_€z`_Z l°`, J)

e-*‘*"'x

 

A 0 ARCIA

Page 5 of€

. ..._. `..,~.,-.~..»-»,',._._,...,..,,.....m

CaSe:18-17064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238

EXH|B|T "A"

THE LAND REFERRED 'I`O IN THIS DOCUMENI‘ IS SI'I'UATED ]N THE STATE OF COLORADO,
COUNTY OFADAMS, CITY OI~` NORTH GLENN, AND DESCRIBED AS FOLLOWS:

LOT 11, BLOCK 19, NORTH GLENN SIX'.l'EENTH FILING, COUN'l'Y OFADAMS, STATE OF
COLORADD.

Page 6 of 6

PageZB of 46

~W~ -, w.........._.._._...__~.._.._»__~_. ..__M

________.~_~._~_._w.m~,~. \- »~.

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageZG Of46

..

l ` * l
t t “

‘RECEPTION#: 2010000059964, 09/08/2010 at 10:48:01 AM, l OF 10, TD Pgs: 0 DQC
Type:DT Karan Lorig, Adams County, CO Recorded As Reca:i.vad

:RedaCt€d

\

UN|VBRSAL LENDNG CORI’ORATIOI\
6775 BAS'I‘ liVANS AVENUB
DENVER, (;('a nunn nmu

Lmin Num\iciRed acted

Re d 3 Cte d ispm- Ai...`., .,,m-t.m., ,.-¢, mandate vaca ---- - wm UHQ_NH_ _"__ ___

minn on TRUST Redacted [

'l‘HlS DEED OF TRUS'I' ("Sacuiity |nsl.rumciit") is made on SEPTEMBER 3. 3010. willing t|i= stanton LAURA P
GAltClA t"Boi'i'owci"), line Pulilic Ti'asti:c oi' Adami. Cotiiity ("Tiasiac"), a id t|ie bciictiuiary, Mottgage Elcctranic
chi:.lration Sysa:ais, inc. ("M ERS"). which is acting solely as nominee for Lcndci las licicinaflcr disl'iiicd) and
Laadei's saccc>sm's aad iia-iigna MliRS it aigaaived and existing under the lawa of Dciawnre, and has an address and
telephone niiinhci' tii" l‘.O lJtix 2026, l"linl, MI 435(]1~2026 lcl. (888) li79-MERS. UNVERSAL. LBNDINO
CORI'OR,¢\T!ON ("l.cadcr“] is organized and cxiaiing under the laws at COLORADO, and has an addiass 01'6775
MS'|' EV.\NS AVENUB, DENVER, CO 8||224. Borrower owen Lciidt:i tIic piincipul sum 01' 'I'WO HUNDRED FOUR
Tl IOUSA.ND ONE IIUNDRED TIHR]'\’-SEVE¥\ AND till/1 tlllihc Doll.iri. (U S $204,13?.0¢|) '|`1\is debt is evidential by
Buriuwer’s note dated ina ¢,aiaa date as this Se¢.arity instrument ("Nnte"). which movich 101 mcmilin paymcnta, with
the hill dc|ix, tr nat paid carlicr, due and payable aa oc'I‘tJBER i, zll¢tli. 'i‘liis Sccnrily lustiumcnt secures to Lcndct':
(a) thc rcpaymcal at` thc debt cvidcnccd’by tlic Nutc, with intci cct, and all rcncwals. cxt.'a=iions and modiiications oi' thc
Nolc, (b) thc payment u|' all ollici saias, with intciciit, advanced uiidci paiagiaph 7 to pioici:t liic security ol` this
Sccui'ity lnstrurncnl; and (c) the pcrl'oi malice ol' Bonuwci‘a covenants and agreeinan amici iliii» Socarity liisiiitmcnt
and the Noa: Fui this put poca, Btaiowcr, iii considciat.ioa of the debt and thc trust hciein ci'iaatcd, iricvocali|y giants
and conveys to '|`instca, in nash with power of sale i|ic following described property located iii Adama County,
(!altiratln:

SIP.F, li'.XHlBlT A A'T'TAClI|`£D |IERETO AND MADE'. A PART lIEREOF FOR ALL PURPOSES

§

which has ilic addicts al‘ mill lt ENNEDY DRWF., NORTHGLF.NN ,sm-a.i'a,i .
C.'a|arudc litle papia-iq ("l’m;iciiy Addic.~,\i"),

TOGETHER WlTl-l all tlic improvements now or licrcaltcr creca.id on ilic propcit_y, and all cuscmcais,
nppuncaanoes, and fixtures now or licieiiiler a pair of the propcny. All icplacei'icnis and additions shall also be
covcicd lay this S~ccuiiiy liistrarricat, A|l al thc foregoing ia rcl`ciicd to in this Sccarily insauincntas thc "Piopcriy."
Borrower andciaaiads and agrees that MERS holds only legal title to the inlciests granted by Borrower in this Sccarity
lnsiiumcnt‘ l)ul, il' nccc.~iaaw in comply with law ai watnni,Ml-ZRS, (a\i nominee far lasader.uid l.cndci's aaccccscis
and acnigia,), has thc iight: to.caciciia: any or all oi dana aiccic.sis, includiag, battiot limited id, thc iigia:tu foiaclosc
and sell the Piopcrty. and to take any action ici|uiicd of Leiidi:r iiioluding. but nut limited to, iclcitéing ot canceling this
Sr:curity lni;nairicaL

BORROWER COVENANTS that Boiicwcr is lawlally sciacd of thc estate acibe conveyed and has thc right to
giant and convey die Propeity and clint the Piopcity is micni,taiibcicd, except fur encumbrances oriccord. Bcriowot
wana\n» and will dcicnd gencia|ly the title lo thc Piopcrty agaiiict'all claims and demanded cabici,t iu any ciicuml:iaia.ei,
ul iecurd.

.‘€ift'\»'!.'i' r' . . .l ___
f § 1 ' twitiwiu lnai.ii\ w __ __ ____
e a Cte lillA Coltir:idn Daed ol"l'rust

EXHIBIT B

 

 

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageZ? Ol46.

`

r ' `

"‘RBCEPTION#: 2010000059964, 09/08/2010 at 10:48:01 AM, 2 OF 10, Doc Type:DT TD
Pages: 0 Ka:r:en Long, Adariis

'l‘l-liS SEC.‘llRiTY lN‘iTRUMENT combines uni|'orin covenants for national usc and iioii»iiniform covenants with
limited vaiiaiieas by jurisdiction to constitute a tiiiiioiai security instrument covering real [iropeity

UNIFORM COVFNANTS. Borrower and Lencler covenant and agree as follows

i. Paynicat et' Prinalpai, interest and Late Cliai ge. iieirower shall pay when due tiie pi iiicipiil el`, and inteiest on,
the debt evidenced by the Note and line charges due uadei the Note.

2. Monthiy Paynient of ’l‘uxes, lasaraiicc, and Otiier Cliarp_o.ii. Borrower shall include iii each monthly payment,
together with the principal and interest as set ioth in ilie Note and iiuy late chingcs, a sum i`ci (a) taxes and special
iiasessiaeats levied oi to be levied against the Piopeity, (b) leasehold payments oi ground rents on the Pioperty, and (c)
premiums i`or i'isuninoe required under Paiagiiipli 4. la any year itt which ll\e Lender iinisl.l>lly ll lllvllb’\l§¢ inb"'-“\¢°
premium to the Set.rclai'y ol` ilou~iing and lillian Dcvclopnieut ("Secreiniy"), or in any year iii which such premium
would have been retained ii' bender still held the Sct,urity iiistriimeii\, each monthly payment shall also include eitlici:
(i) a sum for the annual mortgage insiniince premium iii be paid by l..ender to tile Seei etaly, ol (li') ii monthly charge
instead of a mortgage insurance premium ii' this Secuiity liaitraiiieiit is held by the Secreuiry. in a reasonable amount to
be dcaermiacd by the Seci‘etury. inccpt ior the invaliin charge by the Seoictiuy, these items aie called "lisciow iteins'
and the nunn paid to Lcnder arc called "Esciow l-'uads."

Lencler may, at any timc. collect and hold manuals il\r ilacrow items in im aggiegul.e amount not to exceed the
maximum amount that may be requaed tar lioriower's eacioiv account amici the Real Estate Scitleiueat Proccdarcs Act
ot' i974, 12 U S.C.'. § 2601 it _irgl and implementing regulations 24 Cii'|{ Puil 'iSOt`l, its they may he amended l'itiui
time to lime {"RESPA"), except that the cushion m reserve poiiiiittcd by RBSPA for unanticipated disbursements or
disbursements before the Beirower's payments arc available iii the account may not bc based on amounts due fm the
mortgage inhui'anoe plcmiui'i'i.

it die amounts held by Leadei i`oi' i=`.~ierow llem:i exceed the amounts peimitted to be held-by RESPA, bender shall
account to Borron'ei ioi the excess hinds as ieqmied by RESPA. ll'die amounts ot‘ilaids held by lender at any lime
iue riot snilicicnt lo pay the Eseiow items when due, Lender may notify the Borrower and require Bonowei' to make tip
the shortage as permitted by RESPA

The l=scmw l"ands inc pledged io: additional acciii ny i'iii all sums secured by this Seeuiily bath umeii:. ll‘ Boiiowci
renders to l.cndcr the i'a|l payment or cit such suins, Bimowcr'a account shall be credited with the balance remaining
l`or all installment items (a). (ii), and (e) and any moiigage insurance premium installment Lluit Leader luis nat became
obligated lie pay to the Seeretary, and Lender shall promptly rel and any excess lands to Borrowei, immediately piioi to
a ibreelocuie sale nl` the Property orits acquisition by L.eiider, Borio\vi:i‘s account shall be credited with atty balance
remaining l‘nr ali installments ior items [a). tb'l, ami (c).

3. Appliciilion ol` l"aymenes. All payments under Pai'iigraphs l and 2 shall be applied by bender ns iollows:

m to the mortgage insurance pieiiiiuiu to be paid by bender lo the Scorelaiy or to tile mondin charge by thc
Seoier.iry instead oi‘ the monthly mortgage insurance premium;

§.‘i-cnnd, in any t.ixes, special aetesnincnis, leasc:iold payments ar ground icnts, and liie, flood and other hazard
iiisni.uice piemiumii, ns rct|uiieil;

’i`lii_id, to interest due under the Noie;

l"otiiih, lo nmurl.i?tttloii uf the |il‘l!lGl|!lll ¢lf lite NOL¢¥ l\l'l¢l

_|_"_iiL, to late charges due under lite Note.

4. Wrc, Flooti and Otlinr iiaiiaicl lia.iiraiiee. Boiiowcr shall lia.uic all iiiipiovciaents on the Pioperty, whether
now iii existence or subsequently electch against any liazardc, cnsualtles, and coiitiiigeiicics, including iii c, i'oi which
Leiidei requires iosuiiince. Tliis lnsiiiant.e shall be maintained iii the amounts mid fm the pciiiiili».,that L.eiider requiien.
Borrower shall also insure all impioveniems on the Piopeity. whether now in existence or subsequently erected, againct
lois by iloods in ila- extent required by the Sccrcciry. All insurance shall lie carried with companies approved by
l.ender. ’i`hc insulin-ice policies and any renewals shall be held by bender and shall include loan payable clauses in i‘uvor
oi', and mi term acceptable lo, Leiirlcr.

¢-

immier initials
GMD 0041 t499) l’agc 2 oi` 1 l‘llA Cnloi ado Deed oi"l`rnsl

 

 

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageZS Of46

v

*RECEPTION#: 2010000059964, 09/08/2010 at 10:48:01 .AM, 3 OF 10, Dcc '.t‘ype:DT TD
Pag'es: 0 Karen Long, Adams

lii the event oi' loss, lloiiowisr shall give Lender' immediate notice by mi.il. Leiidei irriry make proof of loss ii'not
article promptly by Borrower. |iiie|i insurance company concerned is hereby authorized raid directed to make payment
|'or such loss directly lo l..cndei. instead ot to Borrower trail to Lcrrdci‘jcintly. All or any part oi` die insurance proceeds
arriy be applied by Lerrrter, tit its option1 either (;i) to the reduction ot tire indebtedness crider the Note and this Sccority
iastniment, tirst to any delinquent amounts applied iii disorder iii l"ariigrapli 3, and then to prepayment oi` principttl, cr
(lr) to the restoration or repair oi` tire damaged Properry. Any application cl the proceeds to the principal shall not
extend or postpone thr- rliie data ot`t|re monthly payments which arc reterictl to in l*.rtagraplr 2, ui change the amount ci
such paymcnis. Any excess insurance proceeds over air rinrriant required to pay all nutsnindirrg indebtedness under the
Note mathis Seourriy instrument shall be paid m tire canty legally entitled rircreto.

in '.lre event cl iuieclusure c|` this Secuiity lirstiiiureut or odrei transfer oi't'tle retire Property that extinguishes the
iadcbtedaess, irlI right, title irird interest oi' Borrower iri audio insurance policies iii '.'orce shall pass to the purchaser.

5. Occiipanr:y, Prcservatron, Maiirtennnca and Protecticn of the i’rapert.y; Borrower's Loan Applieirtion;
i.enseholds. Borrower shall occupy, est.rbli\ilr. irrrd use the Property as Borrowcr's principal residence wi:hin sixty days
ritter the execution oi ilirit Secrii'rty instrument (or within sixty days of a litter sale or transfer ot the Property) and shall
continue to occupy t|re Property air Borrowei’s principal residence t`or at tensions year alter the date oi` occupancy,
unless Lencler determines iliirt requirement will cause undue hardship tor Boircwcr, or unless extenuating circumstances
exist which are beyond Borrowesz currtr'ol. Borrower shall iroti|y L.eirder ot' any extenuating circurrrstarrces. Borrower
shall not commit waste or destroy. damage or substantially change the Propcr1y or allow tire Property to dctcrroiatc.
reasonable wear and tear execpted. Lender rirrry inspect tlie Property i|‘ die property is vacant or abandoned or tire lmra
is in dei`iio|t.. bender may take reasonable irctron to protect and preserve soclr vacant or abandoned Property. Borrower
shall also be in default ii' Borrowei, dui big the loan implication piocuss, gave nutter lally false cr inaccurate infoirrratiorr
or statements to Lencler (cr i`ailcd to provide Lencler with any material information) in connection with the loan
evidenced by the Note, includiirg, but riot limited to, representations concerning Bcircwcr’s occupancy ot the property
ns o principal icsidcrrce. ii'tlris Sci.urity lash uriient is orr a leaselicld. Borrower shall comply w'th the provisions ol` thc
lerr~re. it'Bon owei acquires i‘ee title ur tire Property, tire leasehold and lee title shall not be merged unless Lencler agrees
to the tricigcr in wiitiiig.

6. Ccndcmimtiou. l'lie proceeds oi tiny iiwaul or elaiirr i'or diurrirges. director conseqiierrtinl., iii connection with any
condemnation or other taking ci` any pari ot tire Property, or ibr conveyance iri place ot coadcnnrntron, are hereby
assigned ll|'rti $lluil bt'- paid to Ltnldct itt lllt'. extent til the lull amount ol'tlic indebtedness tlriii: remains unpaid under lite
Note and this Secrirrty lnstiument Lencler shall apply such proceeds tro tire reduction ot the indebtedness crider the Note
and this Seeurity lrrsirument, ilrst co any delinquent airrounts implied in disorder provided i:r l'irrirgrirp|r Zi, and then to
prepayment oi“ principal Any application ot the proceeds to die principal elicit nor extend or postpone die doc date of
the riroirtlily payitreiris, which are relerred to__in i’aiirgropli 2. cr change the amount ofsuolt payments Atry excess
proceeds over ira rational required to pay all oirtsiiuidi_ng indebtedness under tire Note and this Scetrrity instrument shall
be paid to tire entity legally entitled tliei eto. ‘ "

'l'. Charges to Borrower and Prrit.ection oi' i.errrlcr's Riglrts in the Properiy. Borrower sliiril pay all governmental
or municipal cirrirge\t, fines and rrnposltiona.tirnt are nut included iii i’rrurgrnpli 2. Bonowcr shall pay these obligations
on iiinc directly to the entity which is owed the payment lr failure to pay would ndverseiy irl'iiiei Lender‘s interest in
the i’ioperty, upon l.cnder‘s request Borrower shall promptly lurnis|r to l.erider receipts evidencing these prrymeiici.

ii‘ Borrower t‘irils ic make dress payments or tire payments required by Parngrirpiiz, orl`iriisto perform any other
covenants imii agreements contained iii this Set..uiity lnst.rurrreirt. or there is ir legal proceeding that mriy significantly
iri'i'tiet Lender's rights iii the Property (sueli as ir proceeding in birrrlooptcy, i`or condemnation cr to mlbree laws or
regulritions), then Leirtier may dc and pay whatever is necessary to protect the value oi' tire Property .tnd Lender's rights
in the Propclry, including payment ol`tiuties, hazard insurance trail other items mentioned iii Pai.rgritph 2.

Airy irriiuunts disbiused by Leridcr uirder this i’iuirgrnph shall become ira additional rleht iii l`tnrrowei- rmd be secured
by this Securrty instrument Tlicse amounts shall berti interest |i'nrit the date ol'dishursement attire `*|ote rate, and at the
option ol' Leudcl shall lie irrimedrirtcly dire irrid prrytrb|e.

ratios il'l

t`rM|) ililil (Ii‘)\.'l) i’rrgc _'i nl ‘l I"IIA Cnitrtnrlo Deed ril"l rust

 

 

 

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageZQ Of46

ii ' ' -i.‘

*RECEPTION#: 2010000059964, 09/08/2010 ei_t 10:48:01 AM, 4 OF 10, Doc 'I.'ype:DT TD
Pages: 0 Kara;.i Long, Adams

Bonuwei shall promptly discharge any lien which hart priority over this Sei:uiity instrument unless Borrowei‘. (a)
iig,r ees iii writing ro the payment ot` lite obligation accrued liy the lien in a manner acceptable tci Lendcr; (b) contests in
good i'nith tire lien by. or defends against enforcement ol’ the hen iii, legal proceedings \vliicli iii the Leiide:"s opinion
operate to prevent tire enforcement at' itie'hen; ar (e) aeenreir l‘rrnri the liuldei ut the lien an agreement satisfactory tri
Leirdei subordinating the lien tri thin Seciirity tniitriiinent. il' Lender determines linn any part ot tire Property iii subject
to a lien iviiieti may attain priority over this Seeiirity Inrtti'ument, L.eiitier iitiiy give Borio\ver‘ri iiotir:e identifying t’ie
lien, Borrower elii'll variety the lien or *aire urie ar more at thc actions net l'oitli above within ltl days ct tire giving ol`
nonee.

S. Feriri. Lendei may collect fees and charges authorized by tire Sei.ietitry.
9, Gruriiiils tar Aeeeletitt.iiiii ut' Deht. l

[.i) Def~aiilt. l.ender inay, etreupt air limited by regulations issued by the Seeietury in the ease rif payment
denn.dts, require immediate payment iri lull ul till turns secured by this Sectirlty instrument ii"

(l) Borrower defaults by failing to pay in ‘till tiny monthly piiyineiitiequired by this Seetirity instrument
prior to or r.iit the due date ril' tire next inorir;lily-piiyinent, ctr \

(ii) Borrower defaults by lailirig, |`ur a period ui` thirty driyii, to perform tiny other obligations committed iii
thin Ser,iirity instrument

(h) Sclr: Witlroirt Creiiit Appi'uva|. i.eiider sliiill, ii‘ pertained by applicable low (iiliiludittt', Settllon 34|(£1) oi'
the Grira-St Germ».rm Depos ici-y tntiiciii‘rone net or 1982, l2 U.S.C l?otJ-B(d)] and with the prior approval of
tire Set,ietary. require immediate payment iii i'ali et`nll sums secured by tiiiit Ser:r.irity instrument ii`:

(i) Aii ar part of the Pioperty, ai a bene|ieiiri interest i:i'ii truitt awning all or part oi` tire Propei ty, is sold or
otherwise tr:intleiietl (otiier than by devine ur rleiteent}. mtd

[ii) The Prnpmy ii. rini rieeiipletl by the piiieliiiirer rir grantee int his or her principal reintienrtt'.l iii the
pnrc.insei or grantee dner, so aeenpy :he l’inpeity, hat liii rn her credit hint nat beeii approved iii accordance
with tire requirements rif the Seci etary_

(r:) Na “’aivcr. ll` i,iir.tiirist¢uir:es uet,tii that writild- permit Lencler to require immediate payment iii full, but
L.eiider does riot require such pnynieirts, bender does riot waive its rights with respect tu subsequent events

(il) ltegiilntiniis rif !lUD Scr:rctnry. in many eiieulns|iiiiees regulations issued by the Sec.'etai'y writ limit
Lender's iig}n.~., iii tire case rif payment deliiiilts. to require immediate payment in ili|l and friieetiiiie il' riot piiitl.

Tliii. Secririty liiatninient does nut authorize acceleration or foreclosure .i` riot permitted by regulations ot the
Ser.reliny ’

.'. »

(e) Mnrtgage Not liii.iiind. Borrower agrees that il tiii.~. Sceurity instrument and the Natc are not determined to
be eligible t'or insurance under the Natiunal Housiiig Aet witniii 60 days iiom tire date lieient`, Leirder ina , tit
its nptioir, require immediate payment in tirli rit' all santa tecuied try tliii Seeuiity tiiiiiuiaeiit.!twiitteii

statement oi tiny authorized agent of the Srteretaiy dated subsequent t,u 60 days 'l'roin the date lteieoi', declining
to insure t.na Seer.nity instrument iiiid the "tote, shall lie deemed conclusive proof of sireliineligibility.
Natwitlistnndiiig the ibiegning, this option may nettie exeieiired by Lendei when tlie unavailability oi' insurance
is solely dire to Lender's failure to remit ii tirertr_inge insurance premium to |.lie Seci elary.

lo. Reiirstiitement. Borrower has a right to be reiterated if Lender has required immediate payment in tull because
el Brnrowei‘s failure to pay .in amount due under die Note or this Secuiity inatrumeirt. 'l`:iit. right applies even ritter
lorer.iosui'e proceedings tire iii:ttitutedl t'u reinstate the Secuiity insti'uineat, Borroweraii-.i[t tender inntump iranian
rationale required to bring Borru\yei'e ar.r:ouiit current including to tire extent they tire ribiigut.uni ci` Borrower under
this Seetnity Instt uiiieiit. i`oieeliisitie costa and reasonable niid customary ittt.umey'ii rees trial eitpenses properly
assor.iated with r|ie l'oieeloauie pioneediiig. L'pon reinstatement by Borrowei. this Ser:uiity Inatrainent and tlte
obitg,.r-itiiins that it secures shall ieinri ii in effect irs it' Lencler had not required immediate payment in *`tiil Howc'vet-,

llnmiui.i lnrtnin ¢
GMl) n")‘li 1499) i’dg¢ 4 nl ? lrlli\ cnl(il'i\lit`) o¢‘.|$tf or 'l`l IIFI

 

 

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageSO Of46

\

‘RECEP'I.'ION#: 2010000059964, 09/08/2010 at 10:48:01 AM, 5 GP‘ 10, Doc Tyjpe:DT TD
Pagas: 0 Karen l:t.t:ing_, Adams

Lencler is not required tn permit ienn.tai:ement ii: (i) Leiideriiasat:i.epted reinstatement alter the commencement-of
i'nn~r.ln\mie proceedings within two ye.iia immediately preceding the commencement of ii current foieelosuie

' prooceding., {n) reiiit»totemeni will piectude foiecloi.uie on different grounds iii the future, or (iii}ieinstatement will
adversely affect ilie priority tit the lien eieiited liy tliit. Sectirity instrument

tl. Borrower Not Rcleased; Foilieitrsince By bender Niit a Waivci. i.i>.icio.ioa oi' the time of payment or
modification oi amortization ot the amos seemed by this Seei.irity instrument granted by Lencler to any suoeeitsoi i~i
iiiteieitt oi Bon'owi:r shall not iipeiate to ieietn»e t.ie liability ot' the oilginai eruwerorBoi‘rcwei"s aucoeseoi in
inteii:st Lendcr shall not be recruited to commence pioeeedingit against any successor in inntieat oriei'tiee to extend
time t‘or payment or otherwise muddy unionization ot'tiie sane seemed by thin Seei.irity instrument by ieawa oi' any
demand mtide by the oiiitinui Bonower ot Buiiowei'» euu.esaot.-, iii inteiest. Any i`nibeariiaee by bender in exercising
any tight or remedy shall not be a waivet of or pieeiude the exeioise ot'tiny right or remedy. =

12. Suia:i:artirs and Assigas Bnand; Joiat and Si:veral Liabilit;v; fin-signet s. Tlie covenants and agi eemenla oi' this
Seourity |nittiiiinent shall bind and benefit the sueoe>sors tind assigns oi Lendi:i and‘Boirovt-ei. subject to lite pi ovihioiiit
n|` i’tiraginph 9(|)). Btiriowei's covenants and agreements shall bejoint: and seveiai. Aiiy Boiiowei who cti-signs this
Seetirity instrument but does not execute the Note: (a) is eo~signing this Security instrument utin to iiiortgage, giant
and convey that Boriowei's interest iii the Ptopetty under the lerma ui`tlii.\ Set.uiity iiiittttiiitent, (I)) is nut peisunii|iy
obligated to p.iy the homer secured by this Sei.iaity lnatruiaeat, and (e) ugieea that Lencler and any ottiei Buriower may
agiee 'tti extend, niodiiy, i`uilJetii ot make iuiy iietxiniinudatiuns with iegiitd to the terms oi` this Secuiity instrument or
lite Note-without thin Bon ower’o consent

13. Niitiees. Any notice to ltonower provided lot iii this Sectii‘ity instrument shall be given by delivering itor by
mailing it by iirst class mail unless applicable law requires use of iiiiot|tei tnediod. 'l‘lie notice shall be directed to the
Pioperty Addietc. or atty other addriaa Boi rower deaigiaitea by notice to i.ender. Any notice to i.entlei shall tie given by
tiritt class mail tn l.entler'a at|t|reeii stated herein nr any addicts i entier designates by notice fn i'iiim‘.iwei. Any notice
provided i'or in tiii.s Set..tnity instrument shall be deemed to have been given to iioiiower or lendervihen given its
provided in tlns‘pm'agi.ipii.

l4. Goveiniiig L»aii; cheiaiiility. Tiiit» Seeuiity inch utiieiit .~.haii he goveiaeti by Fedeiiil law and the law iil` the
jurisdiction ia which the Picpeity la locoted. in the event that atty provision oi clause of this Seeui ity lnsti ament or the
Note mullins with applicable iaw, each oon"iii.t civil not affect othei piovisioiis u'i’ this Sei..uiity iiiti:i uttient or the Note
which can be given effect without the cunllicting provision To this end tlie pinvisitms of this Seci.itity instrument and ,
the \iote ate declined to he severable.

t$. Borrowiir‘a Ciipy. Borrower aliaii be given one ¢.un'l°oinied copy oi the Note and oi this Seeaiity instrument

I(i. iiaz.irtioiis Suhstanccs. Boi tower oiiali- not cause oi pci mit the pic\cnu:. tiac, dioi'iosni; stor.ige, tit ielceee oi'

_ any Havitrdotis Snbstiinees on oi in die Property Boii_ower shall not do, i‘ior allow anyone else to do, anything affecting

the Property that is iii violation of any Enviroiimentni L.iw. The piecedirig two veniremen shall not apply to the

preseneo, utte, or storage on die i’iopeity ot` small quantities ot tiaz:ii'dous Stibstanees that are generally iecognized to
lie appropriate to nnntial realdential into and to maintenance ot‘»tlie hopeny.

Bot-u\vei iiiiuii pioinptly give Lendei written notice vi any iiivei,tigution. oiaini. denaiiid, lawsuit oi othei action by
any governmental or regulatory agency ot piiv.ite patty involving the Pinpeity and tiny i-inzaidous Substnneeor
i:`.iiviroiiinentai L.iw oi' which Borrower line aotuni‘kntiwledge. ii' Boi tower learns, or is notified by any govei ainenta| or
ieg,ulatory autlioiity, that any ienio\'iil oi otiiei ieinediatioii ol` any Hiiziirdotis Siibstinwesi'llhetingthe Pioperty ii.
iiei.:cssnry'. Bum,iwer aliaii piomptiy take ¢iii necessai y ieinediiii notions in accordance wilii.Eiiviionincnhii Lti\v.

Ait used in this paragraph 16, "l larnidons Siibt»tanwi" me those substances detini:il as toxic or_iiazaidous substances
by Eiivirontnentai La\v and die following suh~.tancea: gn~ioiine, kerosene, other flammable ot toxic petroleum prodiicts,
toxic pesticides and lierbieides. volatile soivenis, iiiaterlais containing inventors or i‘ornitildeiiyde, and radioactive
niateiiiils. Aii used tn this pamgiapii l6, "l:`.nvlroameanil La'iv" means i'edei'a| laws and laws ol’the jurisdiction w|ieie
the Pi opetty is located that iclatc to healtli, ninety or enviroiunentnl protection

ilimmtli.r iinl\tk l/b

UMD limit (»i‘)‘)) l‘agit 5 ni'7 iiilA Coinr:ldti Deed tir'l‘rntl

 

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/191525.7238 PageSl Of46

l ' il

"RECEPTION#: 2010000059964, 09/08/2010 at 10:48:01 AM, 6 OF .'LU, Doc Type:DT TD

Pages: 0 Ka::en Long, Adams

v

NO|\'-UN|FORM COVENANTS. Borrower and bender further covenant and agree as follows:

17. Aseignnient ul Rents. Borrower unconditionally assigns and transfers to bernier all the ren`ts and revenues ot` tire
Proper'y Hnnower' audroiizea bender or bendei's nigeria to collect iheients and revenues and hereby directs each
tenant of the I’ioperty '.o pay tlii: rents to bender or bendei's agents l-|owever, prior ar bendei's nance rio Borrower ot
Borrowor‘s breach o|' atty covenant or agreement iri tire Secuiily hiatt lttirent, l!oirnwer shall collect and receive all rents
iiiid revenues ot' the property irs trustee for die benth ot bender and Banower. Thls assiitniraait of rents constitutes an
absolute assignment and not an assignment l'or additional security nnly. . .

l'l‘ bender gives notice oi" breach to Borro\ver: (u) all rents received by Borrower shall be held by Borrower air trustee
tot henetit ct Lender oiily, to be applied to die sums seemed by the Seoarity lasa'umeat; (b) bender shall be entitled tn
collect and receive all ot the rents ei'tlie Property; and {i.] each tenant cf the Property shall pay ii'll rents dire irnd unpaid
to bender tit bender's agent on Lender's written demand to tire tenant

Borrower has not executed any prior assignment attire rents and has norriiid will riot perlbrm any act that would
prevent Lencler imm exercising its rights under this l’arograpli l7.

bernier strait not be required to enter upan, take control of or maintain the Property bo|‘ure or ritter giving notice or
breach to Brii.owei-. t~luwever, I.ender ar ajudicrally np[xrinted receiver larry du so at atty time there is a breach. Any
application of rents shall not cure or waive any default ot invalidate any other right or remedy ot beiider. Thls
assignment ot`ients of the Prope ty shall terminate when the debt seemed by tire Seciirity lmttument is paid in full

ltl. liutet:trisure Prai:cdirre. |1 bender requires immediate payment iii lull trader Pnrirgraplr 9, bender may invoice
tlic power nt` sale and any other remedies peirriitted by applicable law. bender shall be entitled to collect all expenses
inclined iii puiauing die remedies provided in this Pra'agiapli lit. irrelatling, but`irot limited to, reasonable ahoiiiey‘s
fees and costs of title evidenoe.

lt bender invokes die power ol sate. bender shall give written notice to Trasiee ut' die occurrence of nn event ot'
default and ol" bendei's election to cause tire Property to lie sold. bender shall mail a copy oi'tlre notice lo Borrower as
provided m paragraph 13. 'l'rtlstee shall record a copy ol' t:lie notice iii tlie corriin iii which die Property-is located
Trr.rsree shall publish ti notice of sale for the lime and in the manner provided by applicable law and slt-ill mail copies ot'
tire notice at sale ar the manner prescribed by applicable law to Borrower unit to the other persons prescribed by
applicable luw. Atter tire time required by applreitlrle law. 'hustee, without demand air Bumiwer, shall sell the Property
at public auction to the highest bidder tot cash at the'trme aiid place and trotter the terms designated in the notice ot sale
in one or trane parcels and iii any rader Triistee deter mineir. 1`rustee rriay postpone sale ol' any parcel al` tire Property try
public announcement at t|ie time and place cf any previously scheduled sale bender or its designee may purchase the
Property at any sale _ _

Trustee shall deliver to tire pureli.iser-Trustee's certi,{icate deseribiiig‘the Property and tlie time tire purchaser will be
entitled to 't`rtistee's deed. 'l`lie recitals in the Tiusteo'§ deed s.'iall be prima facie evidence of the truth of die statements
mride i.lreiein. Trtriaee shall apply the proceeds ut‘ the sale in the I'ollowing order (rr) to all expenses of the aa|e,
includrng, birt not limited to. reasonable 'l'rtistee'ir and .rttorireys' |°ees; (b) tc all sums secured by this Secui rty
lastrument, and (i:) .ray excess to the prison or persons legally entitled tii it

lt` the Leiidei‘e interest in this Sei:uiity lirelruineirt is held by the Secretary and the Secietaryiequires.iirnriediate
payment ln t'lill under Paiagrapli 9, die Secretar_y may invoke the nonjudicial powerol'sate provided in the Sirrgte
`-tmily Mortgug,e Foreclosure Act of |994 ("l\ct") (lZ U S C 3751 g M.) by requesting a foreclosure commissioner
det-'gnntecl under the Act to commence foreclosure and to sell the Property ns provided in the Act. Nothirigtn the
preceding sentence shall deprive the Seeretary ot any rights otherwise available to a bender under this l'nriigiaiilr tit or
applicable laiv. ,,

19. Releaae. Upon payment ot`nll stairs secured by this Sei..ur ity tosrrunient, lender shall request that 'I'rustee release
this Seeaiity lirstrunient and shall produce for Tiu~aee, duly eant.elled, all notes evidencing debts secured bytlris
Securay instrument 'l`iiisree shall release this Seera'iiy ln'arumr-.nt \vtrhnut tin-ther inquiry or liability. Borrower shall
pay any recordation coats and the statutory 'l‘rtrstee's l`ees. '

loads '\ §-

GM|) 004| l'lW) Prth o o| 7 liIM Cultit-tdtt need ttl"l't‘ttsl

 

 

 

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageSZ Of46

.\
4

§

~

"RECEPTION#: 2010000059964, 09/08/2010 at 10:-48:01 AM, 7 DF 10, Doc Type:DT TD
Pages: 0 Karen Long, Adams- .

v

10. Ws\ivcr ul` llulncsten¢l. Bonuwer waives all aught of homestead exemption m the Property.

21. Ri¢lers to this Scem lly lnsh um¢ml. l| one or more rideu, .ue executed by Borrower null rewarded lngethzl with
this Se¢.ns‘uy ln~‘.bumenl. the m\vennnla ul'euull snell nder sl\nl\ be mwrpumled into and -;ln\l| .\mm\d and supplement the
covenants nod agreements uf thin S¢r:mily |u$trument ns 1|‘ the 13:|¢;\'(§) were a pal ‘t of this Seculity lnslrumenl
[Check upplicnb.e bmx(er~)}

E(.'omlumiuium Rldcr E.lGrowing Hqui|.y Rn:|e! Relmbilimlinn Lonn Rlder

L'l Plamned Uni: Devel¢)pmen: Rir.ler El Grndumed Paymenl Rlder

BV SlGNING HR! .OW, Bunuwcr ncccpos and agrees to the terms`cunlnined in this Seculi|y lnsh ument nnd in any
rulel(s) executed by Bormwer and recmded with.i!

Wilnense.~;:

. ,A€\x éi_xscn)

dian r

 

  

(swl)
-ll|¢lllwl\\‘

('Sulll} [S¢:nl)
liummw -Hurruwr
STATE OF C()LI)MD(), C\&OLH’"@- County Sd:

Tl\e lbreguing insuument was acknowledged bu|hre me this _-’ "@Q day of 24 ,,¢~ »\ m
by munn l' cAncl.\. ') `Q’h/v QN/ ali IL

Wi\nees my hand nnd ulTiuin| eenl. ,-4- /M " @ \
My C`umm!ssiun Lixpires: \/ /Q/\A@ __ .QJ\ M §?--d

anuly Fubl:g

 

\.

GM|) 004| (499) l’ngc 7 cl 7 l'llA Cnlnz*=\lln Deed nf'l'l am

 

 

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageSS Of46

!

‘RBCEPTION#: 2010000059964, 09/08/2010 at 10:48:01 AM, 8 OF 10, Doc Typa:DT TD
Pag'es: 0 Karen Long, Adams

EXlllBl'|` A

LOT l|, BLOCK 19, NORTH GLENN SIX'I`EENTI| FILING, COUNTY OF
ADAMS, STA‘I‘E OF COLORADO.

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageS4 Of46

`P.EcEPTIoN#: 2010000o59964, 09/08/2010 a+. 10:43:01 m, 9 oi.=' 10, noe Type:i:'i! ri'o
Pages: 0 Karen Lcng, Adants

Redacted

REHABI LITATFON LOAN RIDER

’l`lliS l{l:'.l|ABlLl'|`A'l'lON L.OAN IRiDl:R. is mode this BRD dny o{‘SEl’TEMBER, Zlilil, end is
incorporated into end shell lie deemed lo niriend and supplement the \itiiitg:tge, Deed ot"l'i'trst or
Seeurity Deed ("Seeui'ii.y lirstiumeiit") ol` the some dirte given by the undersigned ("Bonower") to
hostile Borro\vi:i“e Note ("Note") to UNl\'ER$AL LEND\NG COR\’ORAT|ON ("l.ondor") of the some
date nnd covering the property described in die Seetrrity l~'istrunionf rind loetited irt:

1280 I{ENYEDY DR|VI"`¢ NORTHGLENN. COLORADO 80234 _ _ __
[l’iopeity ltddiest.]

ADDl'I`lONAL COVENAN'!'S. In addition tci the oovemriie; end agreements miide in rlio Seenrity
lnstrtiinent, Borrower rinii Lender timber covenant end agree irs lo|lows:

A. |.o:in proceeds tire to he iidvitgeed lin theiehabilltetion ot'tho premises in neeoiduiiee with
the Rehrrbilitntion Lorin Agreeinent drilled SEPTEMBER 3, zdit| between the borrower end
lendcr. 'l‘hia agreement rs ineorporiii`ed by reference end motion penot`lliis mortgage No
advances shell be made unless approved by ri Dlteet Endoisen'ient Undeiwt‘iter 01 the
Ai.eisurni; Seeretriiy ot' ltousing - l"'eder il tlonsing Commist.ioner. Depintrn.:nt ol` [luusirig end
Ur|ii,iii Develripineiit

B. ll` the rehabilitation is nor properly eoiiip|eiied, performed with reasonable diligence erie
discontinued :rt anytime except for strikes or loekouth, the lender is vested with th|| authority
to take tire necessarily slope to protect the rehabilitation iiiipinveinen!s end the property il'om
liuiin, continue existing comment or enter into necessary contracts to complete the
ieliirliilitnlion. All hume expended fur erieli pioteetitm, exclusive ol` the udviiiteee r:it`tlto
principal indebtedneeii. shell be added tn the principal indebtedno.\ie,:ind be secured bytho
inoitgnge iind be due end payable on demrrnd with inter eat tie set out iri tlie irote.

Ptige l tiI‘.?. l-‘!M Mu|trstiite Relnrbilitetloo Lti'-lii littler - l?J9'!

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageSB Of46

l ' v
l l

T

*RBcEPTIoN#: 2010000059964, 09/08/2010 at 10:43:0:|. At~i, 10 oF 10, Doc '.i'ype:nt' nn
Pagea: 0 Karen Long, Adams

C. il` the honower fails to iinike any payment ot to pertorni any other obligation under the Iorrn,
including the tommt.~iieemi:nt. progress and completion provisions o|` the Rchtrbi|ihrtion L.oini
Agreement, and such failure continues i‘or a period of Jil dnys. the lorin shirll, tit the option ol
the loridet. ltc in rie['nult.

BY SIGNING B|:.LOW. Borrower accepts and agrees to the terms and covenants contained in this
Rchabilit.ition l.onn R i¢lei.

  

\C_C

'~. -` .
l
' _ ,.t , _i£.ta=€:iseii ____________ ._ ..e‘eii)
er LAURA l' GARC l'lnnowl:l'-

 

 

 

(Scal) (Seo|)
liniimver- Borrower -

(Seal) ___ .. -. . . _______(S°ul)
l‘ldirowi:r- ' Borrower -

l‘iigu 2 oi'2 FHA .V|nltistate Rolinlri|ltatlnri erii Rider ~ 12!91

 

 

Case:i§§im;i£.i§§§§fds - C§Eiiejrj?@§ig;f/g£§;§°§ih§§q$ggizb/l§°l§?§i:%§°°Page?,c oi46

Rdeordiiig Beqii.eeted By:
link of Amerinl

Piicptttd By: limit ofAmericl
Bth--t¢l¢l-MGJ!v

Whmlecoi'dei|mailw:
Coriel»;ie

450 E-. 39th 81-
Attni moneys

naming m 'lm£

Redacted

Property midwest

1280 Kelnedy Dl'

Rni-rheieirn. co mm
Red acted

 

 

Mluhmiterhue

Redacted -me_m--» ....,..=.; m

ASSIGNMENT OF DEED OF TRUST
!_-'or V\`ltie liende undersigned holderet_'aDeed of'rrosi{hereiii ‘-‘Aseignoi") whose crimes is 1901 ll
voorhees simi, sum c, unaware iL aim deep hereby gram seth assign water md convey mo BANK or
AMERICA, N.A.. SUCCESBOR BY MERGER TO BAC-HOME LOANS`SERWCiNG, L? FKA
COi.JN'I'-RYWIBE HDME DOANS SERVIC!NG, LP whose addn-.ss is 451 71'H ST.`SW #11433.- -
WASHING'I‘DN DC 20410 al|,benetieiat interest mider;orrrr-certain Deed of'iiust detained below together with
tbenote(s)mdobliwensthueindelciibedanddie moneydaeendtebeeomeduedrereoe with waterman
rights waited or w accrue under said Deed of Trint
Originetl.cnder: UN!_V_ERSAL LEND!NG CORPORA‘I'ION
Borrower(s): LAURA P G`ARC|_A
Date of Deed od"l’mst: 913!2010
Originll him Amom`it: $204,|3‘1M
Recotded in Ailnizis Colm|.y, CO on: 918/2010, hook NIA, page NlA md instrument number MIGMMMI .
l'NWl"lNESS WiIBREOF, theondersigrredbaseausedthis Asstgnmentoil`Deedof'l`r\mtobeexecutedon
_l!i\Y_l.iLlltL

MORTGAGE ELECTRDNIC REGISTRATIQN
SYS‘I'E'MS, INC-

By: " L“‘“"&" , _ ,
, .iueiria_
~M_._.;“_*___§W

 

 

 

Smteof(l¢!ifornio

Countyofvenmn'

On nn iii m wm Ma.hlvl!ez Dilz _N puby¢, mont

appealed WM .nhoprovedto-meoothebas°i?zi'enisl!hctmyevidl;ce_wbe

 

the pman(s) witneeoai`ne(s) islam sirbsernierltn~the within inzoument'a`nd`eeieicwhdged to me that helene/they
executed the same__iii higher/their aothnt‘ind`nqmcity(ies), md that by hisi!ierltheir signlwre(s) ou the instniment
weperson(s),- ortho entity upon behalfofwhieh die person{s) neaed, executed the instrument

l certify under PENALTY OF PERJUIW under tire laws ofthe State ol` Caltfor'nil that the foregoing

paragrep` hdt'ueandeori'eet.

 

Wi'i.'NF.SS my hand and official seei.

_....m A

 

 

 

 

 

 

§'§§}2'3§‘§°§11§§§°§’;‘£§‘{£&$§£5‘8§“25‘63$?%’§“?-’"@¢03/20/19 Entered:03/20/19 15:57:38 Page37 of46

REC: $13.00
TD Pgi¢: 0 Stan Martin, Adams County, CO.

WHEN RECORDED RETURN 'I'O:
Carrlngton Mortgage Servioes

ClO Nadnnwide Title Clearing, Inc.
2100 An. 19 Noroi _

Palm Harbor, FL 34683

Redacted

CORPORATE ASSIGNMENT OF DEED OF TRUST

This Assignment ls made without recourse to or against Carrington Morlgage Servlees, LLC or Bank of
'Amerlen_,'-"N.A., and without representation or warranty, express or-implled, by Carring_ton Mortgagie
Servlees, LLC or Bank of Ame_rl_ea, N.'A.

FOR GOO\') AND VA|..UAHLE CONSII)ERAT¥ON, the sufficiency of which is hereby acknowledged the
undersigned BANK OF AMERICA, N.A., 'SUCCF£SDR 'B`Y MERGER 'ID BAC HOME-' _LDANS
SERVICING, l.P FKA COUNT§_I_YWIDE l'lO_ME LOANS SER.VI,CING, l_.;P, WHOSE AD_DRESS IS CJO
1600 SOUTH DOUGLASS'ROA!),` SUI'I'E 200A, ANAHEIM. CA 92806, (ASSIGNCR), by these presents
does eonvey, grnnt, assign', transfer and set over the described Deed of T_rnst described with all interest secured
thereby, all liens, and a.ny_ rights due or no become due thereon to CARR]NGTON MORTGAGE_SER‘VICES,
LLC, WHOSE. ADDR}MS IS 1600 _S. _DOUGLASS RD SUITE ZM-A, ANAHEINL CA 92806 (949)517~»5235,
ITS SUCCESSORS AND ASS!GNS, (ASSIGNEE).

Said Dee_d of Trust made by LAURA P GARCIA to MORTGAGE ELECTRONIC REGISTRATION
SYS'I_'EMIS, fNC-, AS NOMINEE FOR UNIVERSAL LE'ND]NG_C_.ORPORATION ITS SUCCESSO‘RS
AND ASSIGNS dated 09/03/2010. and recorded inme in the ice of the Re'corder of
A!!AMS.CW"!)', .QQIQE!IL.

Moditication: REC DTl 03/02/2018 INSTR_# 2_0180£.!001'746?21n

Dated thls_ 29th day of Augusi in the year 2018

BANK' O_F AMEKICA, N.A., SUCCESSOR BY MERGER TO BAC_ _HOME LOANS- SERV]C[NG, LP
FKA COUNTRYWIDE HOME.,L,OANS SERVlCmG, LP, by CARRINGTON MORTGAGE SERVICES,
I.I.C, lts Attorney-ln-Fad

b ifan

JENNIFER M LAN
vlcn‘. PREsmEN'r

STATE O`F !~'L.ORIDA

COUNTY OP PINELLAS

The foregoing instrument was acknowledged before me cn_ this 29th day of August ill the year 2018, by Jeim'_tfer
Moylan as VICE.` PRES!DENT of CARRING’ION MORTGAGE SERVICES, LLC as Atto_mey-in-Fact for BANK
OF AMERJCA. N.A.. SUCCESSOR BY MERGER 'I'D BAC HOME I.DANS SERVIC[NG, L.P FKA
COUNTRYWIDE HOME LOANS SERVICI.NG, LP. wlso. as such VICE.PR_ESIDENT being 'auti~iorized no do so.
executed the flango'i`ng instrument for the purposes therein contained Herhelthey is (are) personally known to me.

     

cv am ALHAN<)
comm le'ml:s= os/ouzozo

Redacted

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageSS Of46

Beginn`lng Bala nce 8/13/2018 $0.00

Post-Petition
Post

Post-Petition
Post
Post-Petition
Post-Petition

-Petition
Post-Petition
Post

 

EXHIBIT C

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 PageSQ Of46

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re: Cas'e' No. 18-17064-JGR
Chapter 13
Os-'waldo Garcia-Torres and Laura P,. Garcia
xXx-Xx-OSS l and xxx-xx-5373,

Debtors

 

C`arrington Mortga_ge Services, LLC, its
successors andjor assigns
Movant,

VS.

Oswaldo Garcia-Torres and Laura P. Gareia

xxx-xx-.OS 51 and xxx~xx-5373;

and Adam M Goodman_, Trustee,
Respondents.

 

 

AFFIDAVIT PURSUANT TO THE SERVICEMEMBERS CIVIL RELIEF ACT OF 2003

 

I, Laura Robles, being of lawful age, first duly sworn, hereby state as follows-z

l 1. I am over the age -of 18 and am an employee of Prober & Raphael, A Law
Cor_poration.

2. I have performed a search of the records maintained by the Department of Defense,
Defense Manpower Data Center (DMDC) and have determined that, according to D_MDC
records (attached hereto as Exhibit “1”), Debtors, OsWaldo Garc'ia`~Torres and Laura P. Garcia
are not presently engaged in active duty military service as contemplated by the Servicemernbers
Civil Relief Act at 50 U.S.C. A'pp. §5-21. Said data banks did not possess any information
indicating that the Debtors, Oswaldo Garcia-Torr-es and Laura .P. Garcia are currently on active
duty as to all branches of the Military.

Dated: emmale i By:. %MWQ“'Q/(A’\

N' » e: L'aura Robles
T `le: Auditor

CALIFORNIA ALL-PURPOSE ACIG\IOWLEDGEMENT

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
Who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document_.

 

 

 

EXHIBIT D

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Page40 Of46

State of Ca]ifornia
Count_y of Los Angeles

On March 18, 2019 before me, _ , Notary Publi_c, personally
appeared Laura Robl'es, who proved to me on the basis of satisfactory evidence to `be the person
whose name is subscribed to the within instrument and acknowledged to me that she executed
the same in her authorized capacity, and that by her- signature on the instrument the person, or the
entity upon behalf of which the person acted, executed the instrument

I certify under PENALTY OF PE-RJURY under the laws of the State of California that the
foregoing paragraph is true and correct.

  

 

  

f ,e 05 y

Slgnatu ary . mmm

, cm .I. 22277"

l _ lotll' ,QIL|¢'¢IUF°II|I
r _> ; L°I mfl.¢l ¢°UI"

n am wm ulul'v_»:ml

 
 

l

       
   

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Page410f46

Department of Defense Manpower Data Center

Status Repor't
anlmt to Smrieemembers Civil Relief Aot

 

SSN: XXX-XX-0551

Birth Date:

Last Name: GARC|A

First Name: OSWALD

Midd|e Name:

Status As Of: Mar-12-2019
Certiflcate |D: GY6JY9V2D5XBWP6

Rlsu|t,s as of: Mar-12-2019 05:34:44 PM

SCRA 4.10

 

` on wave oman mveuuty stems once » ~. .--..»~

,:' .z-':.sy.;z g '.~_.

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' t Aevveoutystanoate ~ '- vAenvsoutyEmtoaie sums ~ ~,.-…6- .- sen,,_°,¢;°mp°nem
NA NA v ___ ' .., . _. _:N°' .T_ NA
This response reflects the muividuals"aerive duty stems based mine Aenvebuzyswtus oats
v y .. . …~' Lsam.veomywimmasr`oays.armveomysemsosie t .. _ ..
' Ameoucysmoats »~= > A'cnve uuiv»EnuDafe,` -. ----_~-fstams - ~ ‘- ' sewee`can_ipment
NA '- .. NA 1 ` " »v Na v NA
This response reflects where the individual leh active duty status vylthln 367 days precedlng the knife Duty Status Data
z,¢..
f ~ ~ 'rheMemberarHls/HerumtwasNmneuora_i=uwreoau-upwA¢.-uveouxyonaevveourysumsoaté - .
omernauscaamsranoate. _ -' oraerNouh-anm annum ~ -- _. stems . r~ l semeecamponau
NA NA…-.- ~- - `. -' .--`Nn -\ -' ' NA

 

 

This response reflects whether the individual or has/her unit has received carty notification to report for active duty

 

Upon searching the data banks of the Department of Defense Manpower Data Center,"based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Armyl Navy, Marine Corps, Air Force, NOAA, Pub|ic Hea|th, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

 

Michae| V. Sorrento, Director

Department of Defense - Manpower Data Center
400 Gigling Rd.

Seaside, CA 93955

EXHIBIT l

 

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Page42 Of46

The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enro||ment and E|igibility
Reporling Systsm (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Re|ief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Re|ief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. ln the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtm|#Q33. lf you have evidence the person
was on active duty for the active duly status date and you fail to obtain this additional Service verification. punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).

This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.

More information on "Active Duty Status"

Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. ln the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned ofhcer of the U.S.
Public Hea|th Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).

Coverage Under the SCRA is Broader in Some Cases

Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).

Many times orders are amended to extend the period of active duty. which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthennore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARN|NG: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Page43 Of46

Department of Defense Manpower Data Center

 

SSN:

Birth Date:
Last Name:
First Name:

Middle Name:

Status As Of:

Certifrcate lD:

Status Repm

Pm.'snant to Smriecmembers Civil Re|ief Act

XXX-XX-53'I'3

GARC|A

LAURA

p

|V|ar-12-2019
B7FF20C1ZH1OXK9

Results as of: Mar-12-2019 05:33:23 PM

SCRA 4.10

 

" ~5;» '-»-'-»'onmve`outyonmveoutystamsoate f

~.~.`, ,r_~='_.…_l _;.;.~.-,-.

 

 

x move outysterto§t_s

 

" Service_Componer\t '-.»;,:»`~ ..a._l:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

'1;- ; .Active Duty End Date ='-'-v " Status" 1'-‘:'."-`»'¢ "» '- "- "
NA NA" 2 - v - ` . n Nq l NA
This response rettectsthe tndividuals' active duty status based on the Active Duty' Status Date
. __ . » » LenAeuveoucy`vvrmi_nas'/oaysdmnveomysrawso`ale -~ \ - g

- mm oury start pate = ' mills only E`nd pate t . status .. -. ~. ; . v . semm-campm_ent.`

NA NA~ __~» _ No rt NA

This response reflects where b‘ze individual left aclive duty status_wlt_hln 367 days preceding me'AoBve Duty Status Date
'~‘ »\ - » , -' q The Memba'or Hls/l-ler Unit Was Notltted ofa FutureCall-Up toAct:ve Duty on-Active Duty Stalns Date _ ~»~
_ Order Nottficatton Start Date ' ‘. - ' Order Notmcet\on End Date Status '.“. .' » f »' ’ Service Compor\ent
NA NA' . ~ . ~ no - NA

 

 

 

 

 

 

 

This response rehects whether the i_ndtvidual or his/her unit has received early notification to report for active duty

 

 

Upon searching the data banks of the Department of Defense Manpower Data Centerl based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed SeNioes (An'ny, Navy, Marine Corps, Air Force, NOAA, Public Hea|th, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

 

Michael V. Sorrento, Director

Department of Defense - Manpower Data Center

400 Gigling Rd.
Seaside, CA 93955

CaSe:lS-l7064-.]GR DOC#258 Filed:OS/ZO/J_Q Entered203/20/1915257238 Page44 Of46

The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Re|ief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerty known as
the Soldiers' and Sailors' Civil Re|ief Act of 1940). DMDC has issued hundreds of thousands of 'does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. |n the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person‘s Service. Service contact
information can be found on the SCRA website's FAQ page (033) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#033. lf you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).

This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.

More information on "Active Duty Status"

Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were availab|e. ln the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federa| funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs). Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Sen/ice member who is an active duty commissioned officer of the U.S.
Public Hea|th Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).

Coverage Under the SCRA is Broader in Some Cases

Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).

Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARN|NG: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.

CaSe:lS-l7064-.]GR DOC#258 Filed203/20/19 Entered203/20/1915257238 Page4501°46

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:

Oswaldo Garcia-Torres and Laura P. Garcia

xXx-xx-0551 and xXx-xx-5373, Case No. 18-17064-JGR
Debtors Chapter 13

 

Carrington Mortgage Services, LLC, its
successors and/or assigns

Movant,
vs.

Oswaldo Garcia-Torres and Laura P. Garcia

XXx-xX-0551 and xXX-xx-5373;

and Adam M Goodman, Trustce,
Respondents.

 

 

NOTICE OF HEARING OR PRELIMINARY HEARING
OBJECTION DEADLINE: APRIL 9, 2019

YOU ARE HEREBY NOTIFIED that a Motion for Relief from Automatic Stay, a copy
of which ls herewith served on you, has been filed With this Court. A hearing on the motion has
been set for APRIL 16, 2019 at 9: 30 a. m., in Courtroom B, located at U. S. Bankruptcv Court
U.S. Ct_lstom House, 721 19th Street, Denver, Colorado 802_02_. The hearing will be conducted
in accordance With the provisions of Local Bankruptcy Rule 4001-1.

IF YOU DESIRE TO OPPOSE THIS MOTION, you must tile with this Court a
WRITTEN OBJECTION to the motion on or before the objection deadline stated above and
serve a copy upon Christopher A. Young, attorney, whose address is listed below. If you tile an
objection, you are required to comply with L B. R. 4001- l regarding hearing procedures,
including (1) the timely submission and exchange of witness lists and exhibits and (2) attendance
at the above- scheduled hearing 1n person or through counsel, if represented

If you fail to file an objection, the scheduled hearing will be vacated and an order
granting the relief requested will be granted without further notice to you.

Date: March 20, 2019 ReW
/s/ is 19 er A. ow

 

Phone 303-333-1252
Fax 303-399-3963

cyoung@cylgpc.com
Attorney for Movant

CaSe:lS-l7064-.]GR DOC#258 Filed203/20/19 Entered203/20/1915257238 Page46 0146

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re: Case No. 18-17064-JGR
Chapter 13
Oswaldo Garcia-Torres and Laura P. Garcia
xXX-xx-OSSI and XxX-xx-5373,

Debtors

 

Carrington Mortgage Services, LLC, its
successors and/or assigns

Movant,
vs.

Oswaldo Garcia-Torres and Laura P. Garcia

xXX-XX-OS 51 and xXx-xx-5373;

and Adam M Goodman, Trustee,
Respondents.

 

 

CERTIFICATE OF SERVICE

1 hereby certify that on March 20, 2019, a true and correct copy of the NOTICE OF
HEARING OR PRELIMINARY HEARING, together with a copy of the MOTION FOR
RELIEF FROM AUTOMATIC STAY, with exhibits attached, was sent by U.S. mail, proper
postage affixed, or electronically, to the following:

Oswaldo Garcia-Torres Adam M Goodman

Laura P. Garcia Chapter 13 Trustee

1280 Kennedy Drive P.O. Box 1169

Northglenn, CO 80234 Denver, CO 80201

Wcsley E. Parks, Jr. U.S. Trustee

1720 S. Bellaire St., Ste. 205 Byron G. Rogers Federal Building
Denver, CO 80222 1961 Stout St., Ste., 12-200

Den er, Co 80294 ~
MH/MML

Sherrie Shinkle

